 

 

CONFIDENTIAL TREATMENT REQUESTED



Exhibit 10.1

 

 

 

 



AWARD/CONTRACT

1. THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 700)

[g1nb5ybxzhzn000001.jpg]

RATING

PAGE OF PAGES

1

2

2.  CONTRACT (Proc. Inst. Ident.) No.

HHS010020180015C

3.  EFFECTIVE DATE

07/12/2018

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

OS220801

5. ISSUED BYCODE

ASPR-BARDA

6 ADMINISTERED BY (if other than Item 5)CODE

ASPR-BARDA02

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

US DEPT OF HEALTH & HUMAN SERVICES

ASST SEC OF PREPAREDNESS & RESPONSE

ACQ MANAGEMENT, CONTRACTS, & GRANTS

O’NEILL HOUSE OFFICE BUILDING

Washington DC 20515

7. NAME AND ADDRESS OF CONTRACTOR (No., Street, City, Country, State and Zip
Code)

SPERO THERAPEUTICS INC 1526344

Attn:  [***]

SPERO THERAPEUTICS, INC.675 M

675 MASSACHUSETTS AVE 14TH FLR

CAMBRIDGE MA 021393309

 

8. DELIVERY

☐ FOB ORIGIN☒ OTHER (See below)

9. DISCOUNT FOR PROMPT PAYMENT

 

 

10. SUBMIT INVOICES

(4 copies unless otherwise specified)

TO THE ADDRESS SHOWN IN

[g1nb5ybxzhzn000002.jpg]

ITEM

CODE 152344

FACILITY CODE

11. SHIP TO/MARK FORCODE

HHS/OS/ASPR

12. PAYMENT WILL BE MADE BYCODE

PSC

HHS/OS/ASPR

200 C St SW

WASHINGTON DC 20201

 

PSC

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION

☐ 10 U.S.C. 2304 (C) (                         )      ☐ 41 U.S.C. 253 (C)
(                      )

14. ACCOUNTING AND APPROPRIATION DATA

2018.1992018.25106

15A. ITEM NO

15B. SUPPLIES/SERVICES

15C.
QUANTITY

15D.
UNIT

15E. UNIT PRICE

15F. AMOUNT

 

 

Continued

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

[g1nb5ybxzhzn000003.jpg]

$15,658,035.00

16.  TABLE OF CONTENTS

(X)

SEC.

DESCRIPTION

PAGES(S)

(X)

SEC.

DESCRIPTION

PAGES(S)

PART I – THE SCHEDULE

PART II – CONTRACT CLAUSES

 

A

SOLICITATION/CONTRACT FORM

 

 

I

CONTRACT CLAUSES

 

 

B

SUPPLIES OR SERVICES AND PRICES/COSTS

 

PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.

 

C

DESCRIPTION/SPECS/WORK STATEMENT

 

 

J

LIST OF ATTACHMENTS

 

 

D

PACKAGING AND MARKING

 

PART IV – REPRESENTATIONS AND INSTRUCTIONS

 

E

INSPECTION AND ACCEPTANCE

 

 

K

REPRESENTATIONS, CERTIFICATIONS AND

 

 

F

DELIVERIES OR PERFORMANCE

 

 

 

OTHER STATEMENTS OF OFFERORS

 

 

G

CONTRACT ADMINISTRATION DATA

 

 

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

 

H

SPECIAL CONTRACT REQUIREMENTS

 

 

M

EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED-BID OR NEGOTIATED PROCUREMENT)
OR 18 (SEALED-BID PROCUREMENT) AS APPLICABLE

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

17. ☐ CONTRACTORS NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return ______ copies to issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified
above and on any continuation sheets for the consideration stated herein.  The
rights and obligations of the parties to this contract shall be subject to and
governed by the following documents:  (a) this award/contract, (b) the
solicitation, if any, and (c) such provisions, representations, certifications,
and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein.)

18. ☒ SEALED-BID AWARD (Contractor is not required to sign this document.)  Your
bid on Solicitation
Number  ________________________________________________________, including the
additions or changes made by you which additions or changes are set forth
in full above, is hereby accepted as to the items ilisted above and on any
continuation
sheets.  This award consummates the contract which consists of the following
documents:  (a) the Government’s solicitation and your bid, and (b) this
award/contract.
No further contractual document is necessary.  (Block 18 should be checked only
when
awarding a sealed-bid contract.)

19A. NAME AND TITLE OF SIGNER (Type or print)

Ankit Mahadevia, M.D. President & Chief Operating Officer, Spero Therapeutics,
Inc.

20A. NAME OF CONTRACTING OFFICER

[***]

19B. NAME OF CONTRACTOR

[g1nb5ybxzhzn000004.jpg]

19C. DATE SIGNED

[g1nb5ybxzhzn000005.jpg]

20B. UNITED STATES OF AMERICA

[g1nb5ybxzhzn000006.jpg]

20C. DATE SIGNED

 

12 July 2018

AUTHORIZED FOR LOCAL REPRODUCTIONSTANDARD FORM 26 (Rev. 5/2011)

Previous edition is NOT usablePrescribed by GSA-FAR (48 CFR) 53.214(a)

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHS0100201800015C

PAGE

Of

2

2

NAME OF OFFEROR OR CONTRACTOR

SPERO THERAPEUTICS INC 1526344

ITEM NO

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

1

Tax ID Number:  46-4590683

DUNS Number:  080161535

Delivery:  05/27/2018

Appr. Yr.:  2018 CAN:  1992018 Object Class:  25106

FOB:  Destination

Period of Performance:  07/12/2018 to 06/30/2021

ASPR-18-02731 -- Spero Therapeutics - Base Year funding to advance the
development of SPR994 for the treatment of Drug Restraint Gram-negative
Bacterial Infections

Obligated Amount:$15,658,035.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15,658,035.00

AUTHORIZED FOR LOCAL REPRO

OPTIONAL FORM 336 (4-86)

Sponsored by GSA

FAR (48 CFR) 53.110




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CONTRACT TABLE OF CONTENTS

PART I – THE SCHEDULE1

SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS1

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT9

SECTION D – PACKAGING, MARKING, AND SHIPPING11

SECTION E – INSPECTION AND ACCEPTANCE12

SECTION F – DELIVERIES OR PERFORMANCE14

SECTION G - CONTRACT ADMINISTRATION DATA32

SECTION H - SPECIAL CONTRACT REQUIREMENTS41

PART II - CONTRACT CLAUSES64

SECTION I - CONTRACT CLAUSES64

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS72

SECTION J - LIST OF ATTACHMENTS72

PART IV - REPRESENTATIONS AND INSTRUCTIONS73

SECTION K - REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS73

 

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

PART I – THE SCHEDULE

SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

Spero Therapeutics intends to advance the development of SPR994 an extended
release oral tablet formulation for use in adults to treat complicated urinary
tract infections (cUTIs), including those caused by drug resistant bacteria. Key
activities under this contract include further in vitro and in vivo
characterization, antibiotic susceptibility test development, surveillance and
PK studies, active pharmaceutical ingredient (API) and drug product (DP)
registration and validation batch production as well as production of clinical
trial material. To support the biodefense use of SPR994, Spero will conduct a
[***] study and [***] study.

The Research and Development (R&D) effort will progress in specific phases that
cover a base period of performance Contract Line Item (CLIN) 0001 followed by
two option period segments (CLINs 0002 and 0003) as specified in this contract.
The base period (CLIN0001) will pursue the preclinical efficacy studies and
other activities required under the New Drug Application submission as well as
manufacturing activities to supply the clinical program. T h e two option period
segments (CLINs 0002 and 0003) will pursue the further characterization of the
in vitro profile of SPR994 against target pathogens of interest and conduct
clinical studies to support use of SPR994 in a pneumonic indication. Work
performed during the period of performance constitutes an independent,
non-severable discrete work segment that cannot be subdivided for separate
performance and is necessary to support the R&D tasks related to the assay. The
non-severable, discrete work segment constitutes an entire job (discrete
requirement) which shall contain multiple R&D activities that when reviewed in
total shall satisfy a defined end-product. The non-severable work segment will
be fully funded from an appropriation source that is current at the time the
work under such segment will be authorized to begin.

The Government has determined a Bona Fide Need for the non-severable discrete
work segment which will conclude upon the completion of a defined task(s) that
provides independent merit and value to the Government. The Contractor’s success
in completing the required tasks under each work segment shall be demonstrated
through the submission and approval of the Deliverables and Milestones specified
under Article F of this contract. Those deliverables will support the GO/NO GO
Contract Milestones and Decision Gates specified therein.

The base and option period segments are event driven work segments rather than
time driven CLINs. The funds for each independent, non-severable discrete work
segment (requirement), regardless of duration, shall only be used for the scope
of work covered in each discrete work segment (i.e., the base period work
segment and each option work segment). The periods of performance listed under
each of the CLINs under Article B.2 and Article B.3 below are estimated time
periods. Those individual time periods may be

1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

extended to complete the tasks required under each work segment. It is possible
that more than one option segment (requirement), may be exercised at one time
and that individual CLINs may overlap and/or proceed concurrently.

ARTICLE B.2. ESTIMATED COST

 

1.

CLIN 0001 (the base period segment) is a cost sharing CLIN. Money shall be
provided for the total cost of performance from the Department of Health and
Human Services and the Contractor.

 

2.

The Government shall provide money for the base period segment (CLIN 0001) in an
amount not to exceed $15,658,035. The Government will not be responsible for any
Contractor incurred costs that exceed this amount unless a modification to the
contract is signed by the Contracting Officer which expressly increases this
amount.

The contractor shall maintain records of all contract costs (including costs
claimed by the Contractor as being its share) and such records shall be subject
to the Audit and Records-Negotiation and Final Decisions on Audit Findings
clauses of the General Clauses.

 

3.

Direct costs contributed by the contractor in the amount of $[***] shall not be
charged to the Government under any other contract, grant, or cooperative
agreement (including allocation to other grants, contracts, or cooperative
agreements as part of an independent research and development program). The
contractor shall report the organization’s share of the direct costs expended by
category, on the Financial Report, as referenced in the CONTRACT FINANCIAL
REPORT Article in SECTION G of this contract.

 

4.

It is estimated that the amount currently allotted will cover performance of the
contract through 30 June 2021 (see chart below).

CLIN

Period of Performance

Supplies/Services

USG NTE Cost

Spero Cost Share

Total Cost

0001

12 July 2018
-
30 June 2021

[***]

$15,658,035
([***]%)

$[***]
([***]%) (Indirects)

$[***]

 

ARTICLE B.3. OPTION PRICES

Pursuant to FAR 52.217-9, Option to Extend the Term of the Contract (Mar 2000),
set forth in full in ARTICLE I.2 of this Contract, the Government may, by
unilateral contract modification, require the Contractor to perform discrete
portions of additional work as

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

specified in the Statement of Work. If the Government decides to exercise an
option(s), the Government will provide the Contractor a preliminary written
notice of its intent to exercise the option at least 30 days before the contract
expires.

Unless the Government exercises one or more optional CLINs, the contract
consists only of the base work specified in the Statement of Work as defined in
SECTIONS C and F, with estimated costs set forth in ARTICLE B.2 of the contract.

CLINs 0002 and 0003 are cost-sharing CLINs.

The Government not to exceed cost and contractor cost share specified below will
be applicable in the event that the Government exercises Option 1 and/or Option
2.

CLIN

Opt.

Period of Performance

Supplies/Services

USG NTE Cost

Spero Cost Share

Total Cost

0002

1

15 November 2019 - 30 September 2021

[***]

$13,608,722 ([***]%)

$[***]
([***]%) (Indirects)

$[***]

0003

2

15 August 2020 - 31 March 2023

[***]

$14,946,495 ([***]%)

$[***]
([***]%) (Indirects)

$[***]

 

ARTICLE B.4. LIMITATIONS APPLICABLE TO DIRECT COSTS

a.

Items Unallowable Unless Otherwise Provided

Notwithstanding the clauses and unless authorized in writing by the Contracting
Officer (CO), the cost of the following items or activities shall be unallowable
as direct costs:

 

1)

Acquisition, by purchase or lease, of any interest in real property;

 

2)

Special rearrangement or alteration of facilities;

 

3)

Accountable Government Property (see the HHS Contracting Guide for Control for
Government Property incorporated by ARTICLE G.10. of this contract);

Note: this includes the lease or purchase of any item of general purpose office
furniture or office equipment regardless of dollar value.

 

4)

Purchase or lease of scientific instruments or equipment over $3,500;

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

5)

Unapproved travel in excess of the dollar amounts specified under subparagraph
b.1 below;

 

6)

Travel to attend general scientific meetings/conferences;

 

7)

Printing Costs (as defined in the Government Printing and Binding Regulations);

 

8)

Overtime (premium) compensation;

 

9)

Entering into certain types of subcontract of arrangements (See Article B.4(c)
for specific obligations). Note that most consulting agreements require CO’s
written consent;

 

10)

Foreign Travel (see Subparagraph b.3);

 

11)

Patient care costs;

 

12)

Light Refreshment and Meal Expenditures - Requests to use contract funds to
provide light refreshments and/or meals to either federal or nonfederal
employees must be submitted to the Contracting Officer’s Representative (COR),
with a copy to the CO, at least six (6) weeks in advance of the event and are
subject to “HHS Policy on Promoting Efficient Spending: Use of Appropriate
Funding for Conferences and Meetings, Food and Promotional Items and Printing
and Publications.” The request shall contain the following information: (a)
name, date, and location of the event at which the light refreshments and/or
meals will be provide; (b) a brief description of the purpose of the event; (c)
a cost breakdown of the estimated light refreshments and/or meals costs; (d) the
number of nonfederal and federal attendees receiving light refreshments and/or
meals; and (e) if the event will be held at a government facility.

b.Travel Costs

 

1.

Total expenditures for travel (transportation, lodging, subsistence, and
incidental expenses) incurred in direct performance of this contract during the
base period (CLIN 0001) shall not exceed $[***] without the prior written
approval of the CO. The contractor shall notify the CO in writing when travel
expenditures have exceeded [***]% ($[***]) of the base period travel expenses.
Costs must be consistent with Federal Acquisition Regulations (FAR) 52.247-63 –
Preference for U.S. Air Flag carriers.

 

2.

Subject to the annual dollar limitation specified under B.4.b.1. above, the
contactor shall invoice and be reimbursed for all travel costs in accordance
with Federal Acquisition Regulation (FAR) 31.2 – Contracts with Commercial
Organizations, Subsection 31.205¬46, Travel Costs.

 

3.

If foreign travel is necessary, a Contracting Officer Authorization (COA) will
be required. Expenditures for foreign travel (transportation, lodging,
subsistence, and

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

incidental expenses) incurred in direct performance of this contract shall not
exceed the amount specified in each approved COA, without the prior written
approval of the CO.

Requests for foreign travel must be submitted at least four weeks in advance and
shall contain the following:

 

(a)

meeting(s) and place(s) to be visited, with costs and dates;

 

(b)

name(s) and title(s) of contractor personnel to travel and their functions in
the contract project;

 

(c)

contract purposes to be served by the travel;

 

(d)

how travel of contractor personnel will benefit and contribute to accomplishing
the contract project, or will otherwise justify the expenditure of ASPR contract
funds;

 

(e)

how such advantages justify the costs for travel and absence from the project of
more than one person if such are suggested; and

 

(f)

what additional functions may be performed by the travelers to accomplish other
purposes of the contract and thus further benefit the project.

ARTICLE B.5. ADVANCE UNDERSTANDINGS

a.Man-in-Plant

With seven (7) days advance notice to the contractor in writing from the CO, the
Government may place a man-in-plant in the contractor’s facility, who shall be
subject to the contractor’s policies and procedures regarding security and
facility access at all times while in the contractor’s facility. The
Government’s representative shall be provided reasonable access, during normal
business hours, of the production areas being utilized in performance on the
Contract. As determined by federal law, no Government representative shall
publish, divulge, disclose, or make known in any manner, or to any extent not
authorized by law, any information coming to him in the course of employment or
official duties, while stationed in a contractor plant.

b.Security

No Security Plan is required at this point for this effort. It is anticipated
that a security waiver will be approved.

c.Subcontracts

Prior written consent from the CO in the form of Contracting Officer
Authorization (COA) is required for any subcontract that:

 

•

Is of the cost-reimbursement type; or

5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

•

Is Fixed-Price and exceeds $150,000 or 5% of the total estimated cost of the
Contract, whichever value is greater.

The CO shall request appropriate supporting documentation in order to review and
determine authorization, pursuant with FAR Clause 52.244-2, Subcontracts. After
receiving written consent of the subcontract by the CO, the contractor shall
provide a copy of the signed, executed subcontract and consulting agreement to
the CO.

Note: Consulting services are treated as subcontracts and subject to the
‘consent to subcontract’ provisions set forth in this Article.

d.Confidential Treatment of Sensitive Information

As a supplement to Section H.20 of the contract, the contractor shall guarantee
strict confidentiality of any information/data of a sensitive nature that is
provided to the contractor by the Government during the performance of the
contract. The Government has determined that the information/data that the
contractor will be provided during the performance of the contract is of a
sensitive nature.

Disclosure of information/data that is sensitive in nature, in whole or in part,
by the Contractor can only be made after the contractor receives prior written
approval from the CO.

Whenever the contractor is uncertain with regard to the proper handling of
information/data under the contract, the contractor shall obtain a written
determination from the CO (see also HHSAR clause 352.224-71).

Notwithstanding the foregoing, such information/data shall not be deemed of a
sensitive nature with respect to the contractor for purposes of this contract if
such information/data: (a) was already known to the contractor at or prior to
the time of its disclosure to the Contractor; (b) was generally available or
known, or was otherwise part of the public domain, at the time of its disclosure
to the contractor; (c) became generally available or known, or otherwise became
part of the public domain, after its disclosure to, or, with respect to the
information/data by, the contractor through no fault of the contractor; (d) was
disclosed to the contractor, other than under an obligation of confidentiality
or non-use, by a third party who had no obligation to the Government that
controls such information/data not to disclose such information/data to others;
or (e) was independently discovered or developed by the contractor, as evidenced
by its written records, without the use of information/data belonging to the
Government.

The contractor may disclose information/data of a sensitive nature provided by
the Government to the extent that such disclosure is: (a) made in response to a
valid order of a court of competent jurisdiction or other supra-national,
federal, national, regional, state, provincial or local governmental or
regulatory body of

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

competent jurisdiction; provided, however, that the contractor shall first have
given notice to the Government and give the Government a reasonable opportunity
to quash such order and to obtain a protective order requiring that the
information/data of a sensitive nature that is the subject of such order be held
in confidence by such court or agency or, if disclosed, be used only for the
purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
information/data disclosed in response to such court or governmental order shall
be limited to that information which is legally required to be disclosed in
response to such court or governmental order; (b) otherwise required by law, in
the opinion of legal counsel to the Contractor as expressed in an opinion letter
in form and substance reasonably satisfactory to the Government, which shall be
provided to the Government at least two (2) business days prior to the
contractor’s disclosure of the information/data; or (c) made by the contractor
to the regulatory authorities as required in connection with any filing,
application or request for regulatory approval; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information/data.

e.Sharing of contract deliverables within United States Government (USG)

In an effort to build a robust medical countermeasure pipeline through increased
collaboration, BARDA may share technical deliverables set forth in Article F.2
with Government entities responsible for Medical Countermeasure Development. In
accordance with recommendations from the Public Health Emergency Medical
Countermeasure Enterprise Review, agreements established in the Integrated
Portfolio’s Portfolio Advisory Committee (PAC) Charter, Technology Transfer
Agreements (TTA) between BARDA and the Defense Threat Reduction Agency, Centers
for Disease Control and Prevention (CDC), Food and Drug Administration (FDA) and
the National Institute of Allergies and Infectious Diseases (NIAID), BARDA may
share technical deliverables set forth in Article F.2 with colleagues within the
Integrated Portfolio. This provision applies to all deliverables and data
developed during performance including deliverables and data paid for by the
Contractor under the cost sharing arrangement all exercised CLINs herein. This
advance understanding does not authorize BARDA to share financial information
outside HHS. The Contractor is advised to review the terms of FAR Clause
52.227-14 regarding the Government’s rights to deliverables submitted during
performance as well as the Government’s rights to data contained within those
deliverables.

f.Overtime Compensation

No overtime (premium) compensation is authorized under the subject contract.

g.Intellectual Property

7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

BARDA agrees that all data furnished under the Contract marked with the “limited
rights” legend contained in FAR 52.227-14 Alternate II shall be treated in
accordance with all “limited rights” restrictions and protections described in
FAR 52.227-14 Alternate II.

BARDA shall not disclose or use any data marked with the “limited rights” legend
for any purpose except as specifically authorized by the “limited rights”
provision in FAR 52.227-14 Alternate II, or by any express license agreement
between the Government, Spero and if necessary a third party. BARDA further
agrees to take all steps necessary to ensure that no other party obtains any
rights in or access to Spero’s intellectual property that is marked with the
“limited rights” legend.

h.Invoice Submission during end of Fiscal Year

The government will not accept invoices for processing from September 6th
through October 5th because of end of year fiscal requirements. Any invoices
received from September 6th through October 5th will be canceled and returned to
the Contractor for resubmission beginning on October 6th.

 

i.

Sharing of Draft and Final Study Protocols, Top Line Data, and Final Study
Reports for Studies

The Contractor shall provide the COR/CO with electronic copies of the draft and
final study protocols, top line data, and final study reports for the following
studies. These documents shall be delivered within 5 business days of their
finalization or, if already finalized at time of contract award, within 10
business days of contract award.

 

•

[***]

 

•

[***]


8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

ARTICLE C.1.  STATEMENT OF WORK

Independently and not as an agent of the Government, the contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Work attached to this contract as Attachment 1 (SECTION J-List of
Attachments).

ARTICLE C.2.  REPORTING REQUIREMENTS

Refer to ARTICLE F.2. for specific instructions regarding Reporting
Requirements.

ARTICLE C.3.  PROJECT MEETING CONFERENCE CALLS

A teleconference call between the COR and the Contractor’s Program Manager shall
occur bi-weekly (every two weeks), or at the discretion of the Government.
During this call, the Program Manager will discuss the activities during the
reporting period, any problems that have arisen, and the activities planned for
the ensuing reporting period. The Contractor’s Program Manager may choose to
include other key personnel on the conference call to give detailed updates on
specific projects or this may be requested by the COR.

Contractor will be responsible for preparing an agenda for the conference call
and providing it to the Government no later than 2 business days prior to the
scheduled conference call.

ARTICLE C.4.  PROJECT MEETINGS

The Contractor shall participate in Project Meetings to coordinate the
performance of the contract, as requested by the COR. These meetings may include
face-to-face meetings with BARDA and AMCG in Washington, D.C. and at work sites
of the contractor. Such meetings may include, but are not limited to, meetings
of the contractor (and subcontractors invited by the contractor) to discuss
study designs, site visits to the contractor’s and subcontractor’s facilities,
and meetings with the contractor and HHS officials to discuss the technical,
regulatory, and ethical aspects of the program. The contractor must provide
data, reports, and presentations to groups of outside experts (subject to
appropriate protections for contractor confidential or proprietary data) and USG
personnel as required by the Contracting Officer’s Technical Representative in
order to facilitate review of contract activities.

a.Kickoff Meeting

The contractor shall complete a Kickoff meeting within 30 days after contract
award. The contractor shall provide an itinerary/agenda no later than 5 business
days before meeting.

9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

b.Quarterly and Ad-Hoc Meetings

At the discretion of the CO/COR, the contractor shall participate in Project
Meetings to coordinate the performance of the contract, as requested by the COR.
These meetings may include teleconferences or face-to-face meetings with
BARDA/AMCG in Washington, D.C. or at work sites of the contractor and its
subcontractors. Such meetings may include, but are not limited to, meetings of
the contractor (and subcontractors invited by the Contractor) to discuss study
designs, site visits to the contractor’s and subcontractor’s facilities, and
meetings with the contractor and HHS officials to discuss the technical,
regulatory, and ethical aspects of the program. The contractor must provide
data, reports, and presentations to groups of outside experts (subject to
appropriate protections for contractor’s confidential or proprietary data) and
Government personnel as required by the COR, giving reasonable prior notice of
such requirement to Contractor, in order to facilitate review of contract
activities.

The contractor shall provide itinerary/agenda at least 5 business days in
advance of face-to-face meeting.

c.Face-to-Face Project Review Meetings

The contractor shall, at a time to be determined later, present a comprehensive
review of contract progress to date in a face-to-face meeting in Washington, DC.
The contractor will be responsible for updating BARDA program on technical
progress under the Statement of Work. Presentation must be delivered seven (7)
business days prior to the scheduled meeting.




10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

SECTION D – PACKAGING, MARKING, AND SHIPPING

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Section F. At a minimum, all deliverables shall be
marked with the contract number and Contractor name. The Contractor shall make
reasonable efforts to ensure that all required materials shall be delivered in
immediate usable and acceptable condition

Unless otherwise specified by the CO, delivery of reports to be furnished to the
USG under this contract (including invoices) shall be delivered to AMCG and
BARDA electronically along with a concurrent email notification to the CO,
Contract Specialist, and COR (as defined in SECTION F.3. ELECTRONIC SUBMISSION)
summarizing the electronic delivery.




11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

SECTION E – INSPECTION AND ACCEPTANCE

ARTICLE E.1. FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the CO will
make their full text available. Also, the full text of a clause may be accessed
electronically at these addresses: https://www.acquisition.gov/FAR/.  HHSAR
Clauses at: http://www.hhs.gov/policies/hhsar/subpart352.html.

FAR ClauseTitle and Date

52.246-9Inspection of Research and Development (Short Form) (Apr 1984)

ARTICLE E.2.  DESIGNATION OF GOVERNMENT PERSONNEL

For the purpose of this SECTION E, the designated COR is the authorized
representative of the CO. The COR will assist in resolving technical issues that
arise during performance. The COR however, is not authorized to change any
contract terms or authorize any changes in the Statement of Work or modify or
extend the period of performance, or authorize reimbursement of any costs
incurred during performance.

ARTICLE E.3.  INSPECTION, ACCEPTANCE AND CONTRACT MONITORING

Inspection and acceptance of the materials services and documentation called for
herein shall be accomplished by the CO or a duly authorized representative.

Inspection and acceptance will be performed at:

DHHS/OS/ASPR/AMCG

Room 11J14 – O’Neill House Office Building

Washington, DC 20515

a.Site Visits and Inspections

At the discretion of the USG and independent of activities conducted by the
contractor, with 48 hours’ notice to the contractor, the USG reserves the right
to conduct reasonable site visits of facilities utilized by contractor in
performance under the contract and inspections on an as needed basis, including
collection of product samples and intermediates held at the location of the
contractor, or subcontractor, provided any site visit or inspection shall not
cause disruption to ongoing manufacturing and/or business operations of the
contractor.  All product samples and intermediates collected by the Government
shall subsequently be destroyed or returned to Contractor at the Contractor’s
discretion.  All costs reasonably incurred by the Contractor and subcontractor
for such visit and/or

12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

inspection shall be allowable costs subject to the Allowable cost requirements
in FAR Subpart 31.2.  The Contractor shall coordinate these visits and shall
have the opportunity to accompany the USG on any such visits.  Under
time-sensitive or critical situations, the USG reserves the right to suspend the
48 hour notice to the Contractor.  The areas included under the site visit:
security, regulatory and quality systems, manufacturing processes and
cGMP/GLP/GCP compliance as related to activities funded under this contract.

If the USG, Contractor, or other party identifies any issues during an audit,
the Contractor shall capture the issues, identify potential solutions, and
provide a report to the USG for review and acceptance:

 

•

If issues are identified during the audit, the Contractor shall submit a report
to the CO and COR within ten (10) business days detailing the finding and
corrective action(s) of the audit.

 

•

COR and CO will review the report and provide a response to the Contractor
within ten (10) business days.

 

•

Once corrective action is completed, the Contractor will provide a final report
to the CO and COR.




13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

SECTION F – DELIVERIES OR PERFORMANCE

ARTICLE F.1.  ESTIMATED PERIOD OF PERFORMANCE

The estimated period of performance for this contract shall be consistent with
the dates set forth in the base period CLIN 0001 and set forth in ARTICLE
B.2.  If the Government exercises its Option(s) pursuant to the Option Clause in
ARTICLE I.3 of the contract, the period of performance shall be increased as
shown in the table in Article B.3.

ARTICLE F.2.  DELIVERABLES

Successful performance of the final contract shall be deemed to occur upon
completion of performance of the work set forth in the Statement of Work dated
28 March 2018, set forth in SECTION J - List of Attachments of this contract and
upon delivery and acceptance, as required by the Statement of Work, by the CO,
of each of the deliverables described in SECTION C, SECTION F, and SECTION J.

All deliverables and reporting documents listed within this section shall be
delivered electronically (as defined in SECTION F.3.  ELECTRONIC SUBMISSION) to
the CO, CS, and the COR unless otherwise specified by the CO.

a.Summary of Contract Deliverables

Unless otherwise specified by the CO, the deliverables identified in this
SECTION F shall also be delivered electronically to the designated eRoom along
with a concurrent email notification sent to the CO, CS, COR, and Alternate COR
stating delivery has been made.

All paper/hardcopy documents/reports submitted under this contract shall be
printed or copied, double-sided, on at least 30 percent post-consumer fiber
paper, whenever practicable, in accordance with FAR 4.302(b).  Hard copies of
deliverables and reports furnished to the USG under the resultant Contract
(including invoices) shall be addressed as follows:

HHS/ASPR/AMCG:

ATTN: [***] (Contracting Officer)

HHS/OS/ASPR/AMCG

O’Neill House Office Building

200 C St SW

Washington, DC 20515

Email: [***]

HHS/ASPR/BARDA:

ATTN: [***] (Contracting Officer Representative)

14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

HHS/OS/ASPR/BARDA

O’Neill House Office Building

200 C St SW

Washington, DC 20515

Email: [***]

 

1.

Summary of Contract Deliverables-Unless otherwise stated, each deliverable in
the table below shall be provided as one (1) electronic copy to the COR, CS, and
CO as set forth in SECTION D.

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

01

Kickoff Meeting

The Contractor shall complete a Kickoff meeting after contract award

•Within a month of contract award.

•Contractor shall provide itinerary and agenda at least 5 business days in
advance of site visit.

•COR approves and distributes itinerary and agenda within 3 business days.

•Contractor provides meeting minutes to COR within 5 business days after the
meeting.

•COR reviews, comments, and approves minutes within 10 business days.

02

Quarterly Meetings

The Contractor shall hold recurring teleconference or face- to-face Program
Review Meetings approximately every third month either in Washington D.C. or at
work sites of the Contractor or subcontractors.  The meetings will be used to
discuss contract progress in relation to the Program Management deliverables
described below as well as study designs, technical, regulatory, and ethical
aspects of the program.

•Contractor shall provide itinerary and agenda at least 5 business days in
advance of site visit

•COR approves and distributes itinerary and agenda within 3 business days.

•Contractor provides meeting minutes to COR within 5 business days after the
meeting.

•COR reviews, comments, and approves minutes within 10 business days.

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

03

Biweekly Teleconference Meetings

The Contractor shall participate in teleconferences every two weeks with BARDA
to discuss the performance of the contract.

•Contractor provides agenda to COR no later than 2 business days in advance of
meeting.

•COR approves and distributes agenda prior to meeting.

•Contractor provides meeting minutes to COR within 5 business days following the
meeting.

•COR reviews, comments, and approves minutes within 10 business days following
the meeting.

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

04 (Monthly)

05 (Annual)

Monthly & Annual Technical Progress Reports

The Monthly and Annual Technical Progress report shall address each of the below
items and be cross-referenced to the Work Breakdown Structure (WBS), Statement
of Work (SOW), Integrated Master Schedule (IMS) and Contract Performance Report
(CPR).

1.An Executive Summary highlighting the progress, issues and relevant
manufacturing, non-clinical, clinical and regulatory activities.  The Executive
Summary should highlight only critical issues for that reporting period and
resolution approach; limited to 2-3 pages.

2.Progress in meeting contract milestones – broken out by subtasks within each
milestone, overall project assessment, problems encountered and recommended
solutions.  The reports shall detail the planned and actual progress during the
period covered, explaining occurrences of any differences between the two and
the corrective steps.

3.The reports shall also include a three-month rolling forecast of the key

planned activities, referencing the WBS/IMS.

4.A tracking log of progress on regulatory submissions with the FDA number,
description of submission, date of submission, status of submission and next
steps.

5.Estimated and Actual Expenses.

6.This report shall also contain a narrative or table detailing whether there is
a significant discrepancy (>10%) at this time between the % of work completed
and the cumulative costs incurred to date.  Monthly and actual expenses should
be broken down to the appropriate WBS level.  This section of the report should
also contain estimates for the Subcontractors’ expenses from the previous month
if the Subcontractor did not submit a bill in the previous costs in the previous
month, then a statement to this effect should be included in this report for
those respective subcontractors.

•Monthly Reports shall be submitted on the 20th day of the month after the end
of each month with an Annual Report submitted on the 30th calendar day of the
final month of each contract year for the previous twelve calendar
months.  Monthly progress reports are not required for the periods when the
Annual Report(s) and Final Report are due.  The COR and CO will review the
monthly reports with the Contractor and provide feedback.

17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

06

Risk Management Plan

The Contractor shall provide a Risk Management Plan that outlines the impacts of
each risk in relation to the cost, schedule, and performance objectives.  The
plan shall include risk mitigation

strategies.  Each risk mitigation strategy will capture how the corrective
action will reduce impacts on cost, schedule, and performance.

•Due within 90 days of contract award.

•Contractor provides updated Risk Management Plan in Monthly Progress Report.

•The COR shall provide the contractor with a written list of concerns in
response plan submitted.

•Contractor must address in writing, all concerns raised by the COR within 20
business days of contractor’s receipt of the COR’s concerns.

07

Incident Report

Contractor shall communicate and document all critical programmatic concerns,
risks, or potential risks with the COR or CO.

•Due within 48 hours of activity or incident or within 24 hours for a security
activity or incident.

•Email or telephone with written follow-up to COR and CO.

•Additional updates due to COR and CO within 48 hours of additional
developments.

•Contractor shall submit within 5 business days a Corrective Action Plan (if
deemed necessary by either party) to address any potential issues.

•If corrective action is deemed necessary, Contractor must address in writing,
its consideration of concerns raised by CO/COR within 5 business days of
receiving such concerns in writing

18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

08

Draft and Final Reports for Clinical and Non-Clinical Studies

Contractor shall provide Draft and Final Clinical/Non-Clinical Study Reports to
the COR and CO for review and comment.

•Draft report due within 45 calendar days after completion of analysis and at
least 15 business days prior to submission to FDA.

•Subcontractor prepared reports received by the Contractor shall be submitted to
the COR comment no later than 5 business days after receipt by Contractor.

•The Government will provide written comments to the Draft Final Report for
Clinical and Non-Clinical Studies within 15 business days after the submission.

•Final report due 30 calendar days after receiving comments on the Draft Final
Report for Clinical and Non-Clinical Studies.  If corrective action is
recommended, Contractor must address, in writing, all concerns raised by the CO
and COR in writing.

•Contractor shall consider revising reports to address CO/COR’s recommendations
prior to FDA submission.

•Final FDA submissions shall be provided to CO/COR concurrently or no later than
1 business day after submission to the FDA.

09

Standard Operating Procedures

The Contractor shall make internal and, to the extent possible, subcontractor
Standard Operating Procedures (SOPs) specific to SPR 994 (oral carbapenem)
available for review electronically.

Upon request from the COR/CO.

10

Manufacturing Campaign Reports

Contractor shall provide

Manufacturing Campaign Reports specific to SPR 994 (oral carbapenem) to the COR
and CO for review and comment prior to submission to FDA.

 

The COR and CO reserve the right to request within the period of performance a
non-proprietary Manufacturing Campaign Report specific SPR 994 (oral carbapenem)
for distribution within the USG.

•Contractor shall submit Manufacturing Campaign Reports at least 15 business
days prior to FDA submission.

•If corrective action is recommended, Contractor must address, in writing, all
concerns raised by CO/COR in writing.

•Contractor shall consider revising reports to address CO/COR’s concerns and/or
recommendations prior to FDA submission.

•Final FDA submission shall be submitted to CO/COR’s concurrently or no later
than 1 business day after submission to the FDA.

11

FDA Correspondence

The Contractor shall memorialize any correspondence between Contractor and FDA
specific to SPR 994 (oral carbapenem) and submit to the CO and COR.  All
documents shall be duly marked as either “Draft” or “Final”.

•Contractor shall provide written summary of any FDA correspondence within 5
business days of correspondence.

19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

12

FDA Meetings

The Contractor shall forward the SPR 994 (oral carbapenem) dates and times of
any meeting with the FDA to the CO and COR and

make arrangements for appropriate BARDA staff to attend the FDA meetings.  BARDA
staff shall include up to a maximum of four people (COR, CO and up to 2 subject
matter experts).

•Contractor shall notify CO/COR of upcoming FDA meeting within 24 hours of
scheduling Type A, B or C meetings OR within 24 hours of meeting occurrence for
ad hoc meetings.

•The Contractor shall forward initial Contractor and FDA-issued draft minutes
and final minutes of any meeting with the FDA to BARDA within 5 business days of
receipt.  All documents shall be duly marked as either “Draft” or “Final”.

13

FDA Submissions

The Contractor shall provide the COR the opportunity to review and comment upon
all draft submissions specific to the SPR 994 (oral carbapenem) before
submission to the FDA.  Contractor shall provide the COR with an electronic copy
of the final FDA submission.  All documents shall be duly marked as either
“Draft” or “Final”.

•Contractor shall submit draft FDA submissions to the COR and CO at least 15
business days prior to FDA submission.

•CO/COR will provide feedback to Contractor within 10 business days of receipt.

•If corrective action is recommended, the Contractor must address, in writing,
its consideration of all concerns raised by the CO/COR.

•The Contractor shall consider revising their documents to address CO/COR’s
concerns and/or recommendations prior to FDA submission.

•Final FDA submissions shall be submitted to CO/COR concurrently or no later
than 1 calendar day of its submission to CDER.

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

14

FDA Audits

In the event of an FDA inspection which occurs as a result of this contract and
for the product, or for any other FDA inspection that has the reasonable
potential to impact the performance of this contract, the Contractor shall
provide the USG with an exact copy (non-redacted) of the FDA Form 483 and the
Establishment Inspection Report (EIR).  The Contractor shall provide the COR and
CO with copies of the plan for addressing areas of non-conformance to FDA
regulations for GLP, GMP, or GCP guidelines as

identified in the audit report, status updates during the plans execution and a
copy of all final responses to the FDA.  The Contractor shall also provide
redacted copies of any FDA audit reports received from subcontractors that occur
as a result of this contract or for this product.  The Contractor shall provide
the opportunity for COR/CO representative(s) to be present during the final
debrief by the regulatory inspector of Contractor facilities.

•Contractor shall notify CO and COR within 10 business days of a scheduled FDA
audit or within 48 hours of an ad hoc site visit/audit if the FDA does not
provide advanced notice.

•Contractor shall provide copies of any FDA audit report received from
subcontractors that occur as a result of this contract or for this product
within 5 business days of receiving correspondence from the FDA or third party.

•Within 15 business days of audit report of Contractor facilities, Contractor
shall provide CO and COR with a plan for addressing areas of nonconformance, if
any are identified.

15

QA Audit Reports

The Government reserves the right to participate in QA audits subject to
reasonable advance notice provided to the Contractor.  Upon completion of the
audit/site visit the Contractor shall provide a report capturing the findings,
results and next steps in proceeding with the subcontractor.  If action is
requested of the subcontractor, detailed concerns for addressing areas of
non-conformance to FDA regulations for GLP, GMP, or GCP guidelines, as
identified in the audit report, must be provided to the CO and COR.  The
Contractor shall provide responses from the subcontractors to address these
concerns and plans for corrective action execution.

•Contractor shall notify CO and COR 10 days in advance of upcoming, ongoing, or
recent audits/site visits of subcontractors as part of weekly communications.

•Contractor shall notify the COR and CO within 5 business days of report
completion.

21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

16

BARDA Audit

Contractor shall accommodate periodic or ad hoc site visits by BARDA subject to
reasonable advance notice provided to the Contractor.  If BARDA, the Contractor,
or other parties identifies any issues during an audit, the Contractor shall
capture the issues, identify potential solutions, and provide a report to the CO
and COR.

•If issues are identified during the audit, Contractor shall submit a report to
the CO and COR detailing the finding and corrective action(s) within 10 business
days of the audit.

•COR and CO will review the report and provide a response to the Contractor with
10 business days.

•Once corrective action is completed, the Contractor will provide a final report
to BARDA.

17

Technical Documents

Upon request, Contractor shall provide CO and COR with deliverables from the
following contract funded activities: Process Development Reports, Assay
Qualification Plan/Report, Assay Validation Plan/Report, Assay Technology
Transfer Report, Batch Records, SOPs, Master Production Records, Certificate of
Analysis, Clinical Studies Data or Reports.  The CO and COR reserve the right to
request within the period of performance a non-proprietary technical document
for distribution within the Government.

•Contractor shall provide technical document within 10 business days of CO or
COR request.  Contractor can request additional time on an as needed basis.

•If corrective action is recommended, the Contractor must address, in writing,
concerns raised by the CO and COR in writing.

18

Animal Model or Other Technology Transfer Package

Contractor shall provide Animal Model or Other Technology Transfer Package
relevant data.

•Contractor shall provide data within 10 business days of COR or CO request.

22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

19

Raw Data or Data Analysis

Contractor shall provide raw data or data analysis to the CO and COR upon
request.

•Contractor shall provide data or data analysis to CO and COR within 20 business
days of request.

20

Product Transition Strategy

Contractor shall provide a 2-4 page summary document containing a Product
Transition Strategy to support transition of the product(s) prior to end of the
base period of performance.  The Product Transition Strategy should provide a
strategic plan for further development and/or stockpiling of the product.  The
transition strategy shall provide options and/or a specific approach for the
transition of MCM product for further development, procurement, approval and/or
stockpile.

•Contractor shall provide a Product Transition Strategy to support transition of
the product(s) 90 days prior to the end of the base period of performance as
addendum to the Final Technical Progress Report.

21

Publications

Any manuscript or scientific meeting abstract containing data generated under
this contract must be submitted to the CO and COR for review prior to
submission.

•Contractor must submit all manuscript or scientific meeting abstract to PO and
CO within 30 business days for manuscripts and 15 business days for abstracts.

•Contractor must address in writing all concerns raised by the CO/COR in
writing.

•Final submissions shall be submitted to the CO/COR concurrently or no later
than one (1) calendar day of its submission.

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

22

Press Releases

Contractor agrees to accurately and factually represent the work conducted under
this contract in all press releases.

•With the exception of ad-hoc press releases required by applicable law or
regulations, Contractor shall ensure that the CO has received and approved an
advanced copy of any press release to this contract not less than 2 business
days prior to the issuance of the press release.

•If corrective action is required, the Contractor agrees to accurately and
factually represent

the work conducted under this contract in all press releases.

•Any final press releases shall be submitted to the CO/COR no later than 1 (one)
calendar day prior to its release.

23

Draft and Final Technical Progress Report

A Draft Final Technical Progress Report containing a summation of the work
performed and the results obtained for the entire contract period of
performance.  The draft report shall be duly marked as ‘Draft’.

The Final Technical Progress Report incorporating feedback received from BARDA
and containing a summation of the work performed and the results obtained for
the entire contract period of performance.  The final report shall document the
results of the entire contract.  This report shall be in sufficient detail to
fully describe the progress achieved under all milestones.  The final report
shall be duly marked as ‘Final’.

•Contractor shall provide a draft Technical Progress Report 75 calendar days
before the end of the period of performance and the Final Technical Progress
Report on or before the completion date of the period of performance.

•Subcontractor prepared reports received by the contractor shall be submitted to
the COR and CO for review and comment no later than 5 business days after
receipt by the contractor.

•The COR will provide feedback on draft report within 15 calendar days of
receipt, which the Contractor shall consider incorporating into the Final
Report.

•The contractor shall submit, with the Final Technical Progress Report, a
summary (not to exceed 200 words) of salient results achieved during the
performance of the contract.

24

Draft and Final Study Protocols

Contractor shall provide all Draft and Final Study Protocols to COR for
evaluation.

•The Contractor will submit all proposed protocols to the CO and COR at least 10
business days prior to study start.

24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

CDRL#

Deliverable

Deliverable Description

Reporting Procedures and Due Dates

25

Clinical Study Status Update

Contractor shall provide PO with a status update of clinical studies that are
actively enrolling patients to include by study site:

cumulative enrollment; new enrollments; screen failures; patients dropped from
study; AE and SAEs; activation or inactivation of study sites; investigator
appointments or changes; and status of IRB/IEC
review/approval/renewal.  Contractor will provide proposed format for BARDA PO
review and approval.

•Update will be submitted by e-mail or other electronic format to be provided by
CO and CO by the end of the 20th business day of each new month.

•Updates, to the extent they are available, will be presented during biweekly
teleconferences.

•If no changes have occurred since the prior update only a simple statement that
there is no new data required.

 

NOTE: Pursuant to federal law, no Government personnel shall publish, divulge,
disclose, or otherwise make known to any non-government entity any Contractor
data marked with the limited rights proprietary legend specified under FAR
52.227-14 Alt II (g)(3) , unless permitted to do so by law or regulation.

2.Detailed Description of Select Contract Deliverables

A.Monthly and Annual Progress Reports

In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with this Article F of this contract, and in the
Statement of Work, attached to this contract (see SECTION J-List of
Attachments).

i.Monthly Progress Report

This report shall include a description of the activities during the reporting
period, and the activities planned for the ensuing reporting period.  The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month.  Thereafter, the reporting period shall
consist of each calendar month.

The Contractor shall submit a Monthly Progress Report according to the dates set
forth in the summary table (“Summary of Contract Deliverables”) under this
article.  The progress report shall conform to the requirements set forth in the
DELIVERIES Article in SECTION F of this contract.  

The format should include:

25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

•

A cover page that includes the contract number and title; the type of report and
period that it covers; the Contractor’s name, address, telephone number, fax
number, and e-mail address; and the date of submission;

 

•

SECTION I – EXECUTIVE SUMMARY

 

•

SECTION II - PROGRESS

 

•

SECTION II Part A: OVERALL PROGRESS - A description of overall progress.

 

•

SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE - A description of all
meetings, conference calls, etc.  that have taken place during the reporting
period.  Include progress on administration and management issues (e.g.,
evaluating, and managing subcontractor performance, and personnel changes).

 

•

SECTION II Part C: TECHNICAL PROGRESS - For each activity related to Gantt
chart, document the results of work completed and cost incurred during the
period covered in relation to proposed progress, effort and budget.  The report
shall be in sufficient detail to explain comprehensively the results
achieved.  The description shall include pertinent data and/or graphs in
sufficient detail to explain any significant results achieved and preliminary
conclusions resulting from analysis and scientific evaluation of data
accumulated to date under the contract.  The report shall include a description
of problems encountered and proposed corrective action; differences between
planned and actual progress, why the differences have occurred and what
corrective actions are planned; preliminary conclusions resulting from analysis
and scientific evaluation of data accumulated to date under the project.

 

•

SECTION II Part D: PROPOSED WORK - A summary of work proposed related to Gantt
chart for the next reporting period and preprints/reprints of papers and
abstracts.

 

•

SECTION III: Estimated and Actual Expenses.

 



a. This section of the report shall contain a narrative or table detailing
whether there is a significant discrepancy (>10%) at this time between the % of
work completed and the cumulative costs incurred to date.  Monthly and actual
expenses should be broken down to the appropriate WBS level.

 



b. This section of the report should also contain estimates for the
Subcontractors’ expenses from the previous month if the Subcontractor did not
submit a bill in the previous month.  If the subcontractor(s) was not working or
did not incur any costs in the previous month, then a statement to this effect
should be included in this report for those respective subcontractors.

A Monthly Progress Report will not be required in the same month that the Annual
Progress Report is submitted.

26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

ii.Annual Progress Report

This report shall include a summation of the results of the entire contract work
for the period covered.  Monthly Progress Reports shall not be submitted in the
same month when an Annual Progress Report is due.  Furthermore, an Annual
Progress Report will not be required for the period when the Final Report is
due.  The first Annual Progress Report shall be submitted in accordance with the
date set forth in the table (“Summary of Contract Deliverables”) under ARTICLE
F.2. of this contract.  The progress report shall conform to the requirements
set forth in the DELIVERIES Article in SECTION F of this contract.

Each Annual Progress Report shall include:

 

•

A Cover page that includes the contract number and title; the type of report and
period that it covers; the Contractor’s name, address, telephone number, fax
number, and email address; and the date of submission;

 

•

SECTION I: EXECUTIVE SUMMARY - A brief overview of the work completed, and the
major accomplishments achieved during the reporting period.

 

•

SECTION II: PROGRESS

 

•

SECTION II Part A: OVERALL PROGRESS - A description of overall progress.

 

•

SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE - A high level summary
of critical meetings, etc. that have taken place during the reporting
period.  Include progress on administration and management to critical factors
of the project (e.g. regulatory compliance audits and key personnel changes).

 

•

SECTION II Part C: TECHNICAL PROGRESS - A detailed description of the work
performed structured to follow the activities and decision gates outlined at the
Integrated Baseline Review and as described in the Integrated Master Plan.  The
Report should include a description of any problems (technical or financial)
that occurred or were identified during the reporting period, and how these
problems were resolved.

 

•

SECTION II Part D: PROPOSED WORK - A summary of work proposed for the next year
period to include an updated Gantt Chart.

 

•

SECTION III: Estimated and Actual Expenses.

 



a. This section of the report shall contain a narrative or table detailing
whether there were discrepancies between estimated and actual contract-funded
expenses over the past year.  Actual expenses should be broken down to the
appropriate WBS level.  

27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

This section of the report should also contain estimates for outstanding costs
for the previous year which may have been incurred, but not yet billed.

Contractor also should include the following in the Annual Progress Report:

 

1.

Copies of manuscripts (published and unpublished), abstracts, and any protocols
or methods developed specifically under the contract during the reporting
period; and

 

2.

A summary of any Subject Inventions per the requirements under FAR Clause
52.227-11.

iii. Draft Final Report and Final Report

These reports are to include a summation of the work performed and results
obtained for the entire contract period of performance.  This report shall be in
sufficient detail to describe comprehensively the results achieved.  The Draft
Final Report and Final Report shall be submitted in accordance with the
DELIVERIES Article in SECTION F of the contract.  An Annual Progress Report will
not be required for the period when the Final Report is due.  The Draft Final
Report and the Final Report shall be submitted in accordance with the dates set
forth in the table (“Summary of Contract Deliverables”) under ARTICLE F.2. of
this contract.  The report shall conform to the following format:

 

1.

Cover page to include the contract number, contract title, performance period
covered, Contractor’s name and address, telephone number, fax number, email
address and submission date.

 

2.

SECTION I: EXECUTIVE SUMMARY - Summarize the purpose and scope of the contract
effort including a summary of the major accomplishments relative to the specific
activities set forth in the Statement of Work.

 

3.

SECTION II: RESULTS - A detailed description of the work performed related to
WBS and Gantt chart, the results obtained, and the impact of the results on the
scientific and/or public health community including a listing of all manuscripts
(published and in preparation) and abstracts presented during the entire period
of performance and a summary of all inventions.

Draft Final Report: The Contractor is required to submit the Draft Final Report
to the Contracting Officer’s Representative and Contracting Officer.  The
Contracting Officer’s Representative and Contracting Officer will review the
Draft Final Report and provide the Contractor with

28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

comments in accordance with the dates set forth in ARTICLE F.2. of this
contract.

Final Report: The Contractor will deliver the final version of the Final Report
on or before the completion date of the contract.  The final version shall
include or address the COR’s and CO’s written comments on the draft
report.  Final Report shall be submitted on or before the completion date of the
contract.

iv.Summary of Salient Results

The Contractor shall submit, with the Final Report, a summary of salient results
achieved during the performance of the contract.

v.Audit Reports

Within thirty (30) calendar days of an audit related to conformance to FDA
regulations and guidance, including adherence to GLP, GMP, GCP guidelines, the
Contractor shall provide copies of the audit report (so long as received from
the FDA) and a plan for addressing areas of nonconformance to FDA regulations
and guidelines for GLP, GMP, or GCP guidelines as identified in the final audit
report and as related to activities funded under this contract.

vi.Supplemental Technical Reports

The Government reserves the right to request within the Period of Performance a
non-proprietary technical document for distribution within the USG. Contractor
shall provide technical document within 10 business days of CO or COR
request.  Contractor can request additional time on an as needed basis. If edits
are recommended, the Contractor must address, in writing, concerns raised by the
CO/COR in writing.

B.Deliverables Arising from FDA Correspondence

i.FDA Meetings

The Contractor shall forward the dates and times of any meeting with the FDA to
BARDA and make arrangements for appropriate BARDA staff to attend the FDA
meetings.  BARDA staff shall include up to a maximum of four people (COR, CO and
up to 2 subject matter experts).

 

•

Contractor shall notify BARDA of upcoming FDA meeting within 24 hours of
scheduling Type A, B or C meetings OR within 24 hours of meeting occurrence for
ad hoc meetings.

 

•

The Contractor shall forward initial Contractor and FDA-issued draft minutes and
final minutes of any meeting with the FDA to BARDA

29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

within 5 business days of receipt.  All documents shall be duly marked as either
“Draft” or “Final.”

ii.FDA Submissions

The Contractor shall provide the COR the opportunity to review and comment upon
all draft submissions before submission to the FDA.  Contractor shall provide
COR with an electronic copy of the final FDA submission.  All documents shall be
duly marked as either “Draft” or “Final.”

 

•

The COR will provide feedback to Contractor within 10 business days of receipt.

 

•

If corrective action is recommended, the Contractor must take into consideration
concerns raised by COR/CO.  The COR/CO may request a response in writing for a
specific concern prior to FDA submission.

 

•

Final FDA submissions shall be submitted to the COR concurrently or no later
than 1 calendar day of their submission to FDA.

iii.FDA Audits

In the event of an FDA inspection which occurs as a result of this contract and
for the product, or for any other FDA inspection that has the reasonable
potential to impact the performance of this contract, the Contractor shall
provide the USG with an exact copy (non-redacted) of the FDA Form 483 and the
Establishment Inspection Report (EIR) within five (5) business days after the
Contractors receipt of those documents.  The Contractor shall provide the COR
and CO with copies of the plan for addressing areas of non-conformance to FDA
regulations for GLP, GMP, or GCP guidelines as identified in the audit report,
status updates during the plans execution and a copy of all final responses to
the FDA.  The Contractor shall also provide redacted copies of any FDA audits
received from subcontractors that occur as a result of this contract or for this
product.  The Contractor shall make arrangements for BARDA representative(s) to
be present during the final debrief by the regulatory inspector.

 

•

The Contractor shall notify CO and COR within 10 business days of a scheduled
FDA audit or within 24 hours of an ad hoc site visit/audit if the FDA does not
provide advanced notice.

 

•

The Contractor shall provide copies of any FDA audit report received from
subcontractors that occur as a result of this contract or for this product
within 5 business days of receiving correspondence from the FDA, Subcontractor,
or third party.

30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

•

Within 15 business days of audit report, the Contractor shall provide the CO
with a plan for addressing areas of nonconformance, if any are identified.

iv.Other FDA Correspondence

The Contractor shall submit any formal correspondence between Contractor and FDA
to COR and CO.  All documents shall be duly marked as either “Draft” or “Final.”
Contractor shall provide copies of any formal FDA correspondence within 5
business days of correspondence.

ARTICLE F.3.  ELECTRONIC SUBMISSION

For electronic delivery, the Contractor shall upload documents to the
appropriate folder on https://eroom.bardatools.hhs.gov/eRoom (“eRoom”) which is
the designated USG file sharing system.  The USG shall provide two contractor
representatives authorized log in access to the file share program.  Each
representative must complete a mandatory training provided by the USG prior to
gaining user access.  A notification email should be sent to the CO and COR upon
electronic delivery of any documents.

ARTICLE F.4.  SUBJECT INVENTION REPORTING REQUIREMENT

All reports and documentation required by FAR Clause 52.227-11, Patent
Rights-Ownership by the Contractor, including, but not limited to, the invention
disclosure report, the confirmatory license, and the government support
certification, one copy of an annual utilization report, and a copy of the final
invention statement, shall be submitted to the Contracting Officer.  A final
invention statement (see FAR 27.303 (b)(2)(ii)) shall be submitted to the
Contracting Officer on the expiration date of the contract.

Reports and documentation submitted to the Contracting Officer shall be sent to
the address set forth in SECTION G – CONTRACT ADMINISTRATION DATA.

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.




31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

SECTION G - CONTRACT ADMINISTRATION DATA

ARTICLE G.1.  CONTRACTING OFFICER

The following Contracting Officers (CO) will represent the USG for the purpose
of this contract:

[***]

HHS/OS/ASPR/AMCG

O’Neill House Office Building

200 C St SW

Washington, DC 20515

Email: [***]

 

1)

The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds.  No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions, or other stipulations of this contract.

 

2)

The Contracting Officer is the only person with the authority to act as agent of
the Government under this contract.  Only the Contracting Officer has authority
to (1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimburse to the Contractor of any costs incurred during the
performance of this contract; (5) otherwise change any terms and conditions of
this contract.

 

3)

No information other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the US Government, other otherwise,
shall be considered grounds for deviation from any stipulation of this contract.

 

4)

The Government may unilaterally change its CO designation, after which it will
notify the Contractor in writing of such change.

ARTICLE G.2.  CONTRACTING OFFICER’S REPRESENTATIVE (COR)

The following Contracting Officer’s Representative (COR) will represent the
Government for the purpose of this contract:

[***]

HHS/OS/ASPR/BARDA

O’Neill House Office Building

200 C St SW

Washington, DC 20515

Email: [***]

The COR is responsible for:

32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

1)

Monitoring the Contractor’s technical progress, including the surveillance and
assessment of performance and recommending to the Contracting Officer changes in
requirements;

 

2)

Assisting the Contracting Officer in interpreting the statement of work and any
other technical performance requirements;

 

3)

Performing technical evaluation as required;

 

4)

Performing technical inspections and acceptances required by this contract; and

 

5)

Assisting in the resolution of technical problems encountered during
performance.  The Government may unilaterally change its COR designation, after
which it will notify Contractor in writing of such change.

ARTICLE G.3.  KEY PERSONNEL

Pursuant to the Key Personnel clause incorporated in Section I of this contract,
the following individuals are considered to be essential to the work being
performed hereunder:

 

NAME

ORGANIZATION

TITLE

1

[***]

Spero

[***]

2

[***]

Spero

[***]

3

[***]

Spero

[***]

4

[***]

Spero

[***]

5

[***]

Spero

[***]

 

The key personnel specified in this contract are considered to be essential to
work performance.  At least thirty (30) business days prior to diverting any of
the specified individuals to other programs or contracts, including, where
practicable, an instance when an individual must be replaced as a result of
leaving the employ of the Contractor, the Contractor shall notify the
Contracting Officer and shall submit a comprehensive justification (including a
Curriculum Vitae for the recommendation replacement) for the diversion or
replacement request (including proposed substitutions for key personnel) to
permit evaluation by the Government of the impact on performance under this
contract.  The Contractor shall not divert or otherwise replace any key
personnel without the written consent of the Contracting Officer.

33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE G.4.  CONTRACT FINANCIAL REPORT

 

a.

Financial reports on the attached Financial Report of Individual
Project/Contract shall be submitted by the Contractor to the CO with a copy to
the COR in accordance with the instructions for completing this form, which
accompany the form, in an original and one electronic copy, not later than the
30th business day after the close of the reporting period.  The line entries for
subdivisions of work and elements of cost (expenditure categories), which shall
be reported within the total contract, are discussed in paragraph e.,
below.  Subsequent changes and/or additions in the line entries shall be made in
writing.

 

b.

Unless otherwise stated in the instructions for completing this form, all
columns A through J, shall be completed for each report submitted.

 

c.

The first financial report shall cover the period consisting of the first full
three calendar months following the date of the contract, in addition to any
fractional part of the initial month.  Thereafter, reports will be on a
quarterly basis.

 

d.

The Contracting Officer may require the Contractor to submit detailed support
for costs contained in one or more interim financial reports.  This clause does
not supersede the record retention requirements in FAR Part 4.7.

 

e.

The listing of expenditure categories to be reported is incorporated as a part
of this contract and can be found under SECTION J Attachment 3 entitled,
“Financial Report of Individual Project/Contract”.

 

f.

The USG may unilaterally revise the “Financial Report of Individual
Project/Contract” to reflect the allotment of additional funds.

ARTICLE G.5.  INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING

Documents shall be delivered electronically to the Contracting Officer (CO), the
Contracting Specialist (CS), the Contracting Officer’s Representative (COR) and
PSC.  Unless otherwise specified by the Contracting Officer all deliverables and
reports furnished to the Government under the resultant contract (including
invoices) shall be addressed as follows:

[***]

HHS/OS/ASPR/AMCG

O’Neill House Office Building 200 C St SW

Washington, DC 20515

Email: [***]

[***]

HHS/OS/ASPR/BARDA O’Neill House Office Building 200 C St SW

Washington, DC 20515

Email: [***]

psc_invoices@psc.hhs.gov

 

And

 

Designated e-room.

 

 

34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

a.

Contractor invoices/financial reports shall conform to the form, format, and
content requirements of the instructions for Invoice/Financing requests and
Contract Financial Reporting.

 

b.

Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the USG.

 

c.

The Contractor agrees to immediately notify the CO in writing if there is an
anticipated overrun (any amount) or unexpended balance (greater than 10 percent)
of the estimated costs for the base period.  (See estimated costs under Articles
B.2) and the reasons for the variance.  These requirements are in addition to
the specified requirements of FAR Clause 52.232-20, Limitation of Cost that is
incorporated by reference under Article I.1 which states;

 

d.

The Contractor shall submit an electronic copy of the payment request to the
approving official instead of a paper copy.  The payment request shall be
transmitted as an attachment via e-mail to the address listed above in one of
the following formats: MSWord, MS Excel, or Adobe Portable Document Format
(PDF).  Only one payment request shall be submitted per e-mail and the subject
line of the e-mail shall include the Contractor’s name, contract number, and
unique invoice number.

 

e.

An electronic copy of the payment request shall be uploaded into the designated
eRoom (as defined in SECTION F.3 ELECTRONIC SUBMISSION) and an e-mail
notification of the upload will be provided to the CO and COR.

 

f.

All invoice submissions shall be in accordance with FAR Clause 52.232-25, Prompt
Payment (Oct 2008).

 

g.

Invoices - Cost and Personnel Reporting, and Variances from the Negotiated
Budget.

Limitation of Cost (Apr 1984)

 

(a)

The parties estimate that performance of this contract, exclusive of any fee,
will not cost the Government more than (1) the estimated cost specified in the
Schedule or, (2) if this is a cost-sharing contract, the Government’s share of
the estimated cost specified in the Schedule.  The Contractor agrees to use its
best efforts to perform the work specified in the Schedule and all obligations
under this contract within the estimated cost, which, if this is a cost-sharing
contract, includes both the Government’s and the Contractor’s share of the cost.

 

(b)

The Contractor shall notify the Contracting Officer in writing whenever it has
reason to believe that—

 

(1)

The costs the Contractor expects to incur under this contract in the next 60
days, when added to all costs previously incurred, will exceed 75 percent of the
estimated cost specified in the Schedule; or

35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

(2)

The total cost for the performance of this contract, exclusive of any fee, will
be either greater or substantially less than had been previously estimated.

 

(c)

As part of the notification, the Contractor shall provide the Contracting
Officer a revised estimate of the total cost of performing this contract.

 

(d)

Except as required by other provisions of this contract, specifically citing and
stated to be an exception to this clause—

 

(1)

The Government is not obligated to reimburse the Contractor for costs incurred
in excess of (i) the estimated cost specified in the Schedule or, (ii) if this
is a cost-sharing contract, the estimated cost to the Government specified in
the Schedule; and

 

(2)

The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause of this contract) or otherwise
incur costs in excess of the estimated cost specified in the Schedule, until the
Contracting Officer (i) notifies the Contractor in writing that the estimated
cost has been increased and (ii) provides a revised estimated total cost of
performing this contract.  If this is a cost-sharing contract, the increase
shall be allocated in accordance with the formula specified in the Schedule.

 

(e)

No notice, communication, or representation in any form other than that
specified in paragraph (d)(2) of this clause, or from any person other than the
Contracting Officer, shall affect this contract’s estimated cost to the
Government. In the absence of the specified notice, the Government is not
obligated to reimburse the Contractor for any costs in excess of the estimated
cost or, if this is a cost-sharing contract, for any costs in excess of the
estimated cost to the Government specified in the Schedule, whether those excess
costs were incurred during the course of the contract or as a result of
termination.

 

(f)

If the estimated cost specified in the Schedule is increased, any costs the
Contractor incurs before the increase that are in excess of the previously
estimated cost shall be allowable to the same extent as if incurred afterward,
unless the Contracting Officer issues a termination or other notice directing
that the increase is solely to cover termination or other specified expenses.

 

(g)

Change orders shall not be considered an authorization to exceed the estimated
cost to the Government specified in the Schedule, unless they contain a
statement increasing the estimated cost.

 

(h)

If this contract is terminated or the estimated cost is not increased, the
Government and the Contractor shall negotiate an equitable distribution of all
property produced or purchased under the contract, based upon the share of costs
incurred by each.

36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

The Contractor agrees to provide a detailed breakdown on invoices of the
following cost categories:

 

a.

Direct Labor - List individuals by name, title/position, hourly/annual rate,
level of effort (actual hours or % of effort), and amount claimed.

 

b.

Fringe Benefits - Cite rate and amount

 

c.

Overhead - Cite rate and amount

 

d.

Materials & Supplies - Include detailed breakdown when total amount is over
$3,500.

 

e.

Travel - Identify travelers, dates, destination, purpose of trip, and total
breaking out amounts for transportation (plane, car etc), lodging, M&IE. Cite
COA, if appropriate.  List separately, domestic travel, general scientific
meeting travel, and foreign travel.

 

f.

Consultant Fees - Identify individuals, amounts and activities.  Cite
appropriate COA

 

g.

Subcontracts - Attach subcontractor invoice(s).  Cite appropriate COA

 

h.

Equipment - Cite authorization and amount.  Cite appropriate COA

 

i.

Other Direct Costs - Include detailed breakdown when total amount is over
$3,500.

 

j.

G&A - Cite rate and amount.

 

k.

Total Cost (and applicable cost-shared ratio)

 

l.

Fee (if applicable)

 

m.

Total Cost Plus Fixed Fee

Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the USG.  Nothing in this
section discharges the Contractor’s responsibility to comply with any applicable
FAR Parts 30 or 31 clauses’ relating to cost reimbursement subcontracts.  In
order to verify allowability, further breakdown of costs may be requested at the
USG’s discretion.  The Contractor shall subcontract with Firm Fixed Price
Contracts to the maximum extent practicable.

Additional instructions and an invoice template are provided in Attachment 2,
Invoice/Financing Request Instructions and Contract Financial Reporting
Instructions for Cost-Reimbursement Type Contracts.  All invoices must be signed
by a representative of the Contractor authorized to certify listed charges are
accurate and comply with government regulations.  Invoices should be

37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

submitted electronically (in accordance with ARTICLE F.3., (ELECTRONIC
SUBMISSION) Only with signature.

If applicable, the Contractor shall convert any foreign currency amount(s) in
the monthly invoice to U.S. dollars each month, on the 1st of the month, using
the foreign exchange rate index published on www.federalreserve.gov.  Payment of
invoices is subject to the U.S. dollar limits within the Total Estimated Cost of
each active CLIN(s) in Section B under the contract.

ARTICLE G.6.  REIMBURSEMENT OF COST

 

1)

The Government shall reimburse the Contractor the cost determined by the
Contracting Officer to be allowable (hereinafter referred to as allowable cost)
in accordance with FAR Clause 52.216-7, Allowable Cost and Payment incorporated
by reference in Section I, Contract Clauses, of this contract, and FAR Subpart
31.2. Examples of allowable costs include, but are not limited to, the
following:

 

a)

All direct materials and supplies that are used in performing the work provided
for under the contract, including those purchased for subcontracts and purchase
orders.

 

b)

All direct labor, including supervisory, that is properly chargeable directly to
the contract, plus fringe benefits.

 

c)

All other items of cost budgeted for and accepted in the negotiation of this
basic contract or modifications thereto.

 

d)

Approved Travel costs (See Article B.4.b. above) including per diem or actual
subsistence for personnel while in an actual travel status in direct performance
of the work and services required under this contract subject to the following:

 

(i)

Air travel shall be by the most direct route using “air coach” or “air tourist”
(less than first class) unless it is clearly unreasonable or impractical (e.g.,
not available for reasons other than avoidable delay in making reservations,
would require circuitous routing or entail additional expense offsetting the
savings on fare, or would not make necessary connections).

 

(ii)

Rail travel shall be by the most direct route, first class with lower berth or
nearest equivalent.

 

(iii)

Costs incurred for lodging, meals, and incidental expenses shall be considered
reasonable and allowable to the extent that they do not exceed on a daily basis
the per diem rates set forth in the Federal Travel Regulation (FTR).

 

(iv)

Travel via privately owned automobile shall be reimbursed at not more than the
current General Services Administration (GSA) FTR established mileage rate.

38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE G.7.  INDIRECT COST RATE

The following contractor established provisional billing rates are incorporated
into the contract, and will be utilized for billing purposes during the base
period pending the establishment of final indirect cost rates for each fiscal
year or until revised by the Contracting Officer in accordance with the
provisions of FAR 42.705-1. FAR clause 52.216-7 will be utilized for billing
purposes during the base period as a provisional indirect rate:

Spero Therapeutics

 

 

Rate Type

Rate

Allocation Base

Fringe Benefits

[***]%

Direct Labor Costs

Overhead

[***]%

Direct Labor & Fringe Costs

G&A

[***]%

Direct Labor, Fringe, Overhead, and Other Direct Costs

 

Use of the above provisional rates does not change any cost ceilings, contract
obligations, or specific allowance or disallowance provided for in the contract.

Final rate proposals must be sent to the Contracting Officer, within 6 months
subsequent to the fiscal year end.  (See also FAR Clause 52.216-7 incorporated
herein).  Employees of any affiliate organization subsidiary of the Contractor
shall be charged as per the labor rate schedule specified in Contractor’s
business proposal.

ARTICLE G.8.  POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

1.Contractor Performance Evaluations

Interim and final evaluations of Contractor performance will be prepared on this
contract in accordance with FAR Subpart 42.15. The final performance evaluation
will be prepared at the time of completion of work.  In addition to the final
evaluation, an interim evaluation shall be submitted annually.

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation.  The Contractor will be
permitted thirty days to review the document and to submit additional
information or a rebutting statement.  If agreement cannot be reached between
the parties, the matter will be referred to an individual one level above the
Contracting Officer whose decision will be final.

Copies of the evaluations, Contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

2.Electronic Access to Contractor Performance Evaluations

39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

http://www.cpars.gov

The registration process requires the Contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment.  In addition, the Contractor will be required
to identify an alternate contact that will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.

ARTICLE G.9.  CONTRACT COMMUNICATIONS/CORRESPONDENCE (JULY 1999)

The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting the contract number from Page 1 of the
contract.

ARTICLE G.10.  GOVERNMENT PROPERTY

 

1.

In addition to the requirements of the clause, GOVERNMENT PROPERTY, incorporated
in SECTION I of this contract, the Contractor shall comply with the provisions
of HHS Publication, “HHS Contracting Guide for Control of Government Property,”
which is incorporated into this contract by reference.  This document can be
accessed at:

http://www.hhs.gov/hhsmanuals/ (HHS Logistics Management Manual)

Among other issues, this publication provides a summary of the Contractor’s
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract.

 

2.

Notwithstanding the provisions outlined in the HHS Publication, “HHS Contracting
Guide for Control of Government Property,” which is incorporated in this
contract in paragraph 1. above, the Contractor shall use the form entitled,
“Report of Government Owned, Contractor Held Property” for submitting summary
reports required under this contract, as directed by the Contracting Officer or
his/her designee.  This form is attached to this contract (see SECTION J- List
of Attachments).

 

3.

Title will vest in the Government for equipment purchased as a direct cost.




40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

SECTION H - SPECIAL CONTRACT REQUIREMENTS

The Contractor, depending upon the nature of the work, is responsible for
following the provisions below in conducting its own work under this
contract.  The Contractor also is responsible for incorporating these provisions
into any subcontract awarded, if applicable to the specific nature of the work
in the subcontract.  Accordingly, those provisions shall be flowed-down as
applicable.

ARTICLE H.1  CLINICAL AND NON-CLINICAL TERMS OF AWARD

BARDA has a responsibility to obtain documentation concerning mechanisms and
procedures that are in place to protect the safety of participants and animals
in BARDA funded clinical trials and non-clinical studies.  Therefore, the
Contractor shall develop a protocol for each clinical trial and non-clinical
study funded under this contract and submit all such protocols and protocol
amendments to the COR evaluation and comment.  Approval by the COR is required
before work under a protocol may begin.  The COR comments will be forwarded to
the Contractor within ten (10) business days.  The Contractor must address, in
writing, all concerns (e.g. study design, safety, regulatory, ethical, and
conflict of interest) noted by the COR.

If the draft protocols are to be submitted to the FDA, BARDA review shall occur
before submission, pursuant to the terms set forth by ARTICLE F.2 of this
contract.  The Contractor shall consider revising their protocols to address
BARDA’s concerns and recommendations prior to FDA submission.  The Contractor
must provide BARDA with a copy of FDA submissions, within the time frame set
forth by ARTICLE F.2 of this contract.

Execution of clinical and non-clinical studies requires written authorization
from the Government.  The USG will provide written authorization to the
Contractor upon either 1) receiving documentation in which all COR comments have
been satisfactorily addressed; or 2) receiving documentation that the FDA has
reviewed and commented on the protocol.

The Government shall have unlimited rights to all protocols, data resulting from
execution of these protocols, and final reports funded by BARDA under this
contract, as set forth in the FAR clauses referenced in PART II of this
contract.  The Government reserves the right to request that the Contractor
provide any contract deliverable in a non-proprietary form (e.g. redacted and
/or abridged as necessary as reasonably determined by the Contractor) to ensure
the Government has the ability to review and distribute the deliverables as the
Government deems necessary.

Important information regarding performing human subject research is available
at http://www3.niaid.nih.gov/healthscience/clinicalstudies/.

Any updates to technical reports are to be addressed in the Monthly and Annual
Progress Reports.  The Contractor shall advise the Contracting Officer’s
Representative or

41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

designee in writing and via electronic communication in a timely manner of any
issues potentially affecting contract performance.

1.Non-Clinical Terms of Award

These Non-Clinical Terms of Award detail an agreement between the Biomedical
Advanced Research and Development Authority (BARDA) and the Contractor; they
apply to all grants and contracts that involve non-clinical research.

a.Safety and Monitoring Issues

 

i.

PHS Policy on Humane Care and use of Laboratory Animals

Before award and then with the annual progress report, the Contractor must
submit to BARDA a copy of the current Institutional Animal Care and Use
Committees (IACUC) documentation of continuing review and approval and the
Office of Laboratory Animal Welfare (OLAW) federal wide assurance number for the
institution or site.

If other institutions are involved in the research (e.g., a multicenter trial or
study), each institution’s IACUC must review and approve the protocol.  They
must also provide BARDA initial and annual documentation of continuing review
and approval and federal wide assurance number.

The Contractor must ensure that the application, as well as all protocols, is
reviewed by the performing institution’s IACUC.

To help ensure the safety of animals used in BARDA-funded studies, the
Contractor must provide BARDA copies of documents related to all major changes
in the status of ongoing protocols, including the following:

 

•

All amendments or changes to the protocol, identified by protocol version
number, date, or both and date it is valid.

 

•

All material changes in IACUC policies and procedures, identified by version
number, date, and all required signatories (if applicable).

 

•

Termination or temporary suspension of the study(ies) for regulatory issues.

 

•

Termination or temporary suspension of the protocol.

 

•

Any change that is made in the specific IACUC approval for the indicated
study(ies).

42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

•

Any other problems or issues that could affect the scientific integrity of the
study(ies), i.e., fraud, misrepresentation, misappropriation of funds, etc.

The Contractor must notify the CO and COR of any of the above changes within
five (5) working days from the time the Contractor becomes aware of such changes
by email or fax, followed by a letter signed by the institutional business
official, detailing notification of the change of status to the local IACUC and
a copy of any responses from the IACUC.

If a non-clinical protocol has been reviewed by an institutional biosafety
committee (IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the
Contractor must provide information about the initial and ongoing review and
approval, if any.  See the NIH Guidelines for Research Involving Recombinant DNA
Molecules.

 

ii.

Non-Clinical Data and Safety Monitoring Requirements

BARDA strongly recommends continued safety monitoring for all non-clinical
studies of investigational drugs, devices, or biologics.  FDA expects
non-clinical studies to include safety in addition to efficacy.  The Contractor
should consider evaluation of clinical relevant safety markers in the pivotal
and non-pivotal, non-clinical studies.  In preparation for clinical trials of
licensed or not yet licensed products, it is imperative that BARDA- sponsored
studies of any type measure the risk and safety parameters that are elicited and
provide a safety profile from the studies for future human risk assessment.

BARDA will work with the Contractor on decisions regarding the type and extent
of safety data accrual to be employed before the start of efficacy or safety
studies.

The Contractor shall inform CO and COR of any upcoming site visits and/or audits
of CRO facilities funded under this effort.  BARDA reserves the right to
accompany the Contractor on site visits and/or audits of CRO’s as BARDA deems
necessary, provided reasonable prior notice is given to the Contractor.

b.BARDA Review Process before Non-Clinical study Execution Begins

BARDA is under the same policy-driven assurances as NIH in that it has a
responsibility to ensure that mechanisms and procedures are in place to protect
the safety and welfare of animals used in BARDA-funded non-clinical
trials.  Therefore, before study execution, the Contractor must provide the
following (as applicable) for review and comment by Government:

43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

•

IACUC approved (signed) non-clinical research protocol identified by version
number, date, or both, including details of study design, euthanasia criteria,
proposed interventions, and exclusion criteria.

 

•

For non-pivotal mouse studies, the Contractor will provide an annual animal care
and use protocol.

 

•

Documentation of IACUC approval, including OLAW federal wide number, IACUC
registration number, and IACUC name.

 

•

Contractor should reduce the number of animals required for a study using power
of statistics.

 

•

Plans for the management of side effects, rules for interventions and euthanasia
criteria.

 

•

Procedures for assessing and collecting safety data were appropriate.

 

•

If a study is contracted through Contract Research Organizations (CROs), work
orders and service agreements the Contractor shall assure an integrated safety
documentation plan is in place for the study site, pharmacy service records on
the dosing material to be used and excipients, and laboratory services
(including histopathology).

 

•

Documentation that the Contractor and all required staff responsible for the
conduct of the research have received training in the protection and handling of
animals, or that the CRO has the required documentation.

 

•

Purchasing of animals and/or other supplies for non-clinical studies funded in
part or in whole by BARDA requires written approval by the Contracting Officer
in accordance with the contract.  The Contractor must have the ability to
return/re-sell animals, at purchase price, to distributor or a third part, in
the event that the Contracting Officer Authorization is not granted.

 

•

Provide justification for whether studies require good laboratory practice (GLP)
conditions.

 

•

Provide justification for whether studies will be classified as non-pivotal or
pivotal studies.

Documentation of each of the above items shall be submitted to the CO and COR
for evaluation and comment in conjunction with the protocol.  Execution of
non-clinical studies requires written authorization from the Contracting Officer
in accordance with this section of the contract.

44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

c.References

Public Health Service Policy on Humane Care and Use of Laboratory Animals:
http://grants.nih.gov/grants/olaw/InvestigatorsNeed2Know.pdf

USDA Animal Welfare Act:

http://awic.nal.usda.gov/nal_display/index.php?info_center=3&tax_level=3&tax_subject=182&topic_id=1118&level3_id=6735&level4_id=0&level5_id=0&placement_default=0

2.

Clinical Terms of Award

These Clinical Terms of Award detail an agreement between the Government and the
Contractor; they apply to all grants and contracts that involve clinical
research.

Draft protocols for each clinical study will be submitted to the CO and the COR
for evaluation and comment.  CO/COR comments will be addressed and/or
incorporated into the draft protocol prior to submission to the FDA for comment,
if required.

BARDA shall have unlimited rights to all protocols, data generated from the
execution of these protocols, and final reports, funded by BARDA under this
contract, as defined in Rights in Data Clause in FAR 52.227-14.  BARDA reserves
the right to request that the Contractor provide any contract deliverable funded
under this contract without any restrictive legends to ensure BARDA has the
ability to review and distribute the deliverables, as BARDA deems necessary.

a.Safety and Monitoring Issues

 

i.

Institutional Review Board or Independent Ethics Committee Approval

Before initiating enrollment of subjects then with the annual progress report,
the Contractor must submit to the CO and COR a copy of the current IRB-or
IEC-approved informed consent document, documentation of continuing review and
approval and the OHRP federal wide assurance number for the institution or site.

If other institutions are involved in the research (e.g., a multicenter clinical
trial or study), each institution’s IRB or IEC must review and approve the
protocol.  They must also provide the CO and the COR initial and annual
documentation of continuing review and approval, including the current approved
informed consent document and federal wide assurance number.

The Contractor must ensure that the application as well as all protocols are
reviewed by their IRB or IEC or that of the CRO to which the contractor assigns
the responsibility.

45

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

To help ensure the safety of participants enrolled in BARDA-funded studies, the
Contractor must provide the CO and the COR copies of documents related to all
major changes in the status of ongoing protocols, including the following:

 

•

All amendments or changes to the protocol, identified by protocol version
number, date, or both and dates it is valid.

 

•

All changes in informed consent documents, identified by version number, dates,
or both and dates it is valid.

 

•

Termination or temporary suspension of patient accrual.

 

•

Termination or temporary suspension of the protocol.

 

•

Any change in IRB approval.

 

•

Any other problems or issues that could affect the participants in the studies.

The Contractor must notify BARDA through the COR and CO of any of the above
changes within five (5) working days by email or fax, followed by a letter
signed by the institutional business official, detailing notification of the
change of status to the local IRB and a copy of any responses from the IRB or
IEC.

If a clinical protocol has been reviewed by an institutional biosafety committee
(IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the Contractor must
provide information about the initial and ongoing review and approval, if
any.  See the NIH Guidelines for Research Involving Recombinant DNA Molecules.

 

ii.

Data and Safety Monitoring Requirements

BARDA strongly recommends independent safety monitoring for clinical trials of
investigational drugs, devices, or biologics; clinical trial of licensed
products; and clinical research of any type involving more than minimal risk to
volunteers.

Independent monitoring can take a variety of forms.  Phase III clinical trials
must be reviewed by an independent data and safety monitoring board (DSMB);
other trials may require DSMB oversight as well.  The Contractor shall inform
the CO and COR of any upcoming site visits and/or audits of CRO facilities
funded under this effort.  The CO and COR reserves the right to accompany the
Contractor on site visits and/or audits of CROs as the Government deems
necessary.

A risk is minimal where the probability and magnitude of harm or discomfort
anticipated in the proposed research and not greater than those ordinarily
encountered in daily life or during the performance of routine physical or
psychological examinations or tests.  For examples, the risk of drawing a small

46

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

amount of blood from a healthy individual for research purposes is no greater
than the risk of doing so as part of a routine physical examination (45 CFR
46.1021).

Final decisions regarding the type of monitoring to be used must be made jointly
by BARDA and the Contractor before enrollment starts.  Discussions with the
responsible BARDA Project Officer regarding appropriate safety monitoring and
approval of the final monitoring plan by BARDA must occur before patient
enrollment begins and may include discussions about the appointment of one of
the following:

 

▪

Independent Safety Monitor – a physician or other appropriate expert who is
independent of the study and available in real time to review and recommend
appropriate action regarding adverse events and other safety issues.

 

▪

Independent Monitoring Committee (IMC) or Safety Monitoring Committee (SMC) – a
small group of independent investigators and biostatisticians who review data
from a particular study.

 

▪

Data and Safety Monitoring Board – an independent committee charged with
reviewing safety and trial progress and providing advice with respect to study
continuation, modification, and termination.  The Contractor may be required to
use an established BARDA DSMB or to organize an independent DSMB.  All phase III
clinical trials must be reviewed by a DSMB; other trials may require DSMB
oversight as well.  Please refer to: NIAID Principles for Use of a Data and
Safety Monitoring Board (DSMB) For Oversight of Clinical Trials Policy

When a monitor or monitoring board is organized, a description of it, its
charter or operating procedures (including a proposed meeting schedule and plan
for review of adverse events), and roster and curriculum vitae from all members
must be submitted to and approved by BARDA before enrollment starts.  The
Contractor will also ensure that the monitors and board members report any
conflicts of interest and the Contractor will maintain a record of this.  The
Contractor will share conflict of interest reports with BARDA.

Additionally, the Contractor must submit written summaries of all reviews
conducted by the monitoring group to the CO and COR within thirty (30) days of
reviews or meetings.

 

iii.

BARDA Protocol Review Process Before Patient Enrollment Begins  BARDA has a
responsibility to ensure that mechanisms and procedures are in place to protect
the safety of participants in BARDA-supported clinical trials.  Therefore,
before patient accrual or participant enrollment, the Contractor must ensure the
following (as applicable) are in place at each participating institution, prior
to patient accrual or enrollment:

47

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

•

IRB- or IEC-approved clinical research protocol identified by version number,
date, or both, including details of study design, proposed interventions,
patient eligibility, and exclusion criteria.

 

•

Documentation of IRB or IEC approval, including OHRP federal wide number, IRB or
IEC registration number, and IRB and IEC name.

 

•

IRB- or IEC- approved informed consent document, identified by version number,
date, or both and dates it is valid.

 

•

Plans for the management of side effects.

 

•

Procedures for assessing and reporting adverse events.

 

•

Plans for data and safety monitoring (see above) and monitoring of the clinical
study site, pharmacy, and laboratory.

 

•

Documentation that the Contractor and all study staff responsible for the design
or conduct of the research have received training in the protection of human
subjects.

Documentation to demonstrate that each of the above items are in place shall be
submitted to the CO and COR for evaluation and comment in conjunction with the
protocol.  Execution of clinical studies requires written authorization from the
CO and COR in accordance with this section of this contract.

 

iv.

Investigational New drug or Investigational Device Exemption
Requirements  Consistent with federal regulations, clinical research projects
involving the use of investigational therapeutics, vaccines, or other medical
interventions (including licensed products and devices for a purpose other than
that for which they were licensed) in humans under a research protocol must be
performed under a Food and Drug Administration (FDA) investigational new drug
(IND) or investigational device exemption (IDE).

Exceptions must be granted in writing by FDA.  If the proposed clinical trial
will be performed under an IND or IDE, the Contractor must provide the CO and
COR with the name and institution of the IND or IDE sponsor, the date the IND or
IDE was filed with FDA, the FDA IND or IDE number, any written comments from
FDA, and the written responses to those comments.

Unless FDA notifies Contractor otherwise, The Contractor must wait thirty (30)
calendar days from FDA receipt of an initial IND or IDE application before
initiating a clinical trial.

The Contractor must notify the CO and COR if the FDA places the study on
clinical hold and provide the CO and COR any written comments from FDA, written
responses to the comments, and documentation in writing that the hold has been
lifted.  The Contractor must not use grant or contract funds during a clinical
hold to fund clinical studies that are on hold.  The Contractor must not enter
into any new financial obligations related to clinical activities for the
clinical trial on clinical hold.

48

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

v.

Required Time-Sensitive Notification

Under an IND or IDE, the sponsor must provide FDA safety reports of serious
adverse events. Under these Clinical Terms of Award, the Contractor must submit
copies to the responsible COR as follows:

 

i.

Expedited safety report of unexpected or life-threatening experience or death:

A copy of any report of unexpected or life-threatening experience or death
associated with the use of an IND drug, which must be reported to FDA by
telephone or fax as soon as possible but no later than seven (7) days after the
IND sponsor’s receipt of the information, must be submitted to the COR within 24
hours of FDA notification.

 

ii.

Expedited safety reports of serious and unexpected adverse experiences:

 



A copy of any report of unexpected and serious adverse experience associated
with use of an IND drug or any finding from tests in laboratory animals that
suggests a significant risk for human subjects, which must be reported in
writing to FDA as soon as possible but no later than 15 days after the IND
sponsor’s receipt of the information, must be submitted to the COR within 24
hours of FDA notification.  For medical devices, adverse events should be
reported under the MedWatch (MDR) program with reporting timelines of 5 days for
serious adverse events or 30 days for reportable events.

 

iii.

IDE reports of unanticipated adverse device effect:

A copy of any reports of unanticipated adverse device effect submitted to FDA
must be submitted to the COR within 24 hours of FDA notification.

 

iv.

Expedited safety reports:

Sent to the COR concurrently with the report to FDA.

 

v.

Other adverse events documented during the course of the trial should be
included in the annual IND or IDE report and reported to the CO and COR
annually.

In case of problems or issues, the COR will contact the Contractor within ten
(10) business days by email or fax, followed within thirty (30) calendar days by
an official letter to the Contractor’s Project Manager, with a copy to the
institutions’ office of sponsored programs, listing issues and appropriate
actions to be discussed.

49

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

vi.

Safety reporting for research not performed under an IND or IDE.

Final decisions regarding ongoing safety reporting requirements for research not
performed under an IND or IDE must be made jointly by the COR and the
Contractor.

ARTICLE H.2.  PROTECTION OF HUMAN SUBJECTS, HHSAR 352.270-4(b) (December 2015)

 

a.

The Contractor agrees that the rights and welfare of human subjects involved in
research under this contract shall be protected in accordance with 45 CFR Part
46 and with the Contractor’s current federal wide Assurance of Compliance on
file with the Office for Human Research Protections (OHRP), Department of Health
and Human Services.  The Contractor further agrees to provide certification at
least annually that the Institutional Review Board has reviewed and approved the
procedures, which involve human subjects in accordance with 45 CFR Part 46 and
the Assurance of Compliance.

 

b.

The Contractor shall bear full responsibility for the performance of all work
and services involving the use of human subjects under this contract and shall
ensure that work is conducted in a proper manner and as safely as is
feasible.  The parties hereto agree that the Contractor retains the right to
control and direct the performance of all work under this contract.  The
Contractor shall not deem anything in this contract to constitute the Contractor
or any subcontractor, agent or employee of the Contractor, or any other person,
organization, institution, or group of any kind whatsoever, as the agent or
employee of the USG.  The Contractor agrees that it has entered into this
contract and will discharge its obligations, duties, and undertakings and the
work pursuant thereto, whether requiring professional judgment or otherwise, as
an independent contractor without imputing liability on the part of the
Government for the acts of the Contractor or its employees.

 

c.

If at any time during the performance of this contract, the CO determines, in
consultation with OHRP that the Contractor is not in compliance with any of the
requirements and/or standards stated in paragraphs (a) and (b) above, the CO may
immediately suspend, in whole or in part, work and further payments under this
contract until the Contractor corrects the noncompliance.  The CO may
communicate the notice of suspension by telephone with confirmation in
writing.  If the Contractor fails to complete corrective action within the
period of time designated in the CO’s written notice of suspension, the CO may,
after consultation with OHRP, terminate this contract in whole or in part, and
the Contractor’s name may be removed from the list of those contractors with
approved Human Subject Assurances.

ARTICLE H.3.  HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)

50

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable Federal, State and Local laws and the provisions of
the Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

The Contractor shall provide written documentation that all human materials
obtained as a result of research involving human subjects conducted under this
contract, by collaborating sites, or by subcontractors identified under this
contract, were obtained with prior approval by the Office for Human Research
Protections (OHRP) of an Assurance to comply with the requirements of 45 CFR 46
to protect human research subjects.  This restriction applies to all
collaborating sites without OHRP- approved Assurances, whether domestic or
foreign, and compliance must be ensured by the Contractor.

Provision by the Contractor to the Contracting Officer of a properly completed
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263(formerly
Optional Form 310), certifying IRB review and approval of the protocol from
which the human materials were obtained constitutes the written documentation
required.  The human subject certification can be met by submission of a
self-designated form provided that it contains the information required by the
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263 (formerly
Optional Form 310).

ARTICLE H.4.  RESEARCH INVOLVING HUMAN FETAL TISSUE

All research involving human fetal tissue shall be conducted in accordance with
the Public Health Service Act, 42 U.S.C. 289g-1 and 289g-2.  Implementing
regulations and guidance for conducting research on human fetal tissue may be
found at 45 CFR 46, Subpart B and
http://grants1.nih.gov/grants/guide/notice-files/not93-235.html and any
subsequent revisions to this NIH Guide to Grants and Contracts (“Guide”) Notice.

The Contractor shall make available, for audit by the Secretary, HHS, the
physician statements and informed consents required by 42 USC 289g-1(b) and (c),
or ensure HHS access to those records, if maintained by an entity other than the
Contractor.

ARTICLE H.5.  CARE OF LIVE VERTEBRATE ANIMALS, HHSAR 352.270-5 (October 2009)

 

a.

Before undertaking performance of any contract involving animal-related
activities where the species is regulated by USDA, the Contractor shall register
with the Secretary of Agriculture of the United States in accordance with 7
U.S.C.  2136 and 9 CFR sections 2.25 through 2.28.  The Contractor shall furnish
evidence of the registration to the Contracting Officer.

51

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

b.

The Contractor shall acquire vertebrate animals used in research from a dealer
licensed by the Secretary of Agriculture under 7 U.S.C. 2133 and 9 CFR Sections
2.1-2.11, or from a source that is exempt from licensing under those sections.

 

c.

The Contractor agrees that the care, use and intended use of any live vertebrate
animals in the performance of this contract shall conform with the Public Health
Service (PHS) Policy on Humane Care of Use of Laboratory Animals (PHS Policy),
the current Animal Welfare Assurance (Assurance), the Guide for the Care and Use
of Laboratory Animals (National Academy Press, Washington, DC) and the pertinent
laws and regulations of the United States Department of Agriculture (see 7
U.S.C. 2131 et seq. and 9 CFR Subchapter A, Parts 1-4).  In case of conflict
between standards, the more stringent standard shall govern.

 

d.

If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the Office of Laboratory Animal Welfare (OLAW),
National Institutes of Health (NIH), that the Contractor is not in compliance
with any of the requirements and standards stated in paragraphs (a) through (c)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance.  Notice of the suspension may be communicated by telephone and
confirmed in writing.  If the Contractor fails to complete corrective action
within the period of time designated in the CO’s written notice of suspension,
the CO may, in consultation with OLAW, NIH, terminate this contract in whole or
in part, and the Contractor’s name may be removed from the list of those
contractors with approved Assurances.

Note: The Contractor may request registration of its facility and a current
listing of licensed dealers from the Regional Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the region in which its research
facility is located.  The location of the appropriate APHIS Regional Office, as
well as information concerning this program may be obtained by contacting the
Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale, Maryland 20737
(E-mail: ace@aphis.usda.gov; Web site:
(http://www.aphis.usda.gov/animal_welfare).

ARTICLE H.6.  ANIMAL WELFARE

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals.  This policy may be accessed at:
http://grants1.nih.gov/grants/olaw/references/phspol.htm

ARTICLE H.7.  INFORMATION ON COMPLIANCE WITH ANIMAL CARE REQUIREMENTS

Registration with the U.S. Dept. of Agriculture (USDA) is required to use
regulated species of animals for biomedical purposes.  USDA is responsible for
the enforcement of

52

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

the Animal Welfare Act (7 U.S.C. 2131 et. seq.),
http://www.nal.usda.gov/awic/legislat/awa.htm

The Public Health Service (PHS) Policy is administered by the Office of
Laboratory Animal Welfare (OLAW)
http://grants2.nih.gov/grants/olaw/olaw.htm.  An essential requirement of the
PHS Policy http://grants2.nih.gov/grants/olaw/references/phspol.htm is that
every institution using live vertebrate animals must obtain an approved
assurance from OLAW before they can receive funding from any component of the
U.S. Public Health Service.

The PHS Policy requires that Assured institutions base their programs of animal
care and use on the Guide for the Care and Use of Laboratory Animals
http://www.nap.edu/readingroom/books/labrats/ and that they comply with the
regulations (9 CFR, Subchapter
A)http://www.nal.usda.gov/awic/legislat/usdaleg1.htm issued by the U.S.
Department of Agriculture (USDA) under the Animal Welfare Act. The Guide may
differ from USDA regulations in some respects.  Compliance with the USDA
regulations is an absolute requirement of this Policy.

The Association for Assessment and Accreditation of Laboratory Animal Care
International (AAALAC) http://www.aaalac.org is a professional organization that
inspects and evaluates programs of animal care for institutions at their
request.  Those that meet the high standards are given the accredited
status.  As of the 2002 revision of the PHS Policy, the only accrediting body
recognized by PHS is the AAALAC.  While AAALAC Accreditation is not required to
conduct biomedical research, it is highly desirable.  AAALAC uses the Guide as
their primary evaluation tool.  They also use the Guide for the Care and Use of
Agricultural Animals in Agricultural Research and Teaching.  It is published by
the Federated of Animal Science Societies http://www.fass.org.

ARTICLE H.8.  REQUIREMENTS FOR ADEQUATE ASSURANCE OF PROTECTION OF VERTEBRATE
ANIMAL SUBJECTS

The PHS Policy on Humane Care and Use of Laboratory Animals requires that
applicant organizations proposing to use vertebrate animals file a written
Animal Welfare Assurance with the Office for Laboratory Animal Welfare (OLAW),
establishing appropriate policies and procedures to ensure the humane care and
use of live vertebrate animals involved in research activities supported by the
PHS.  The PHS Policy stipulates that an applicant organization, whether domestic
or foreign, bears responsibility for the humane care and use of animals in
PHS-supported research activities.  Also, the PHS policy defines “animal” as
“any live, vertebrate animal used, or intended for use, in research, research
training, experimentation, biological testing or for related purposes.” This
Policy implements and supplements the U.S. Government Principles for the
Utilization and Care of Vertebrate Animals Used in Testing, Research, and
Training, and requires that institutions use the Guide for the Care and Use of
Laboratory Animals as a basis for developing and implementing an institutional
animal care and use program.  This Policy does not affect applicable State or
local laws or regulations that impose more

53

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

stringent standards for the care and use of laboratory animals.  All
institutions are required to comply, as applicable, with the Animal Welfare Act
as amended (7 USC 2131 et. seq.) and other Federal statutes and regulations
relating to animals.  These documents are available from the Office of
Laboratory Animal Welfare, National Institutes of Health, Bethesda, MD 20892,
(301) 496-7163. See http://grants.nih.gov/grants/OLAW/olaw.htm

No PHS supported work for research involving vertebrate animals will be
conducted by an organization, unless that organization is operating in
accordance with an approved Animal Welfare Assurance and provides verification
that the Institutional Animal Care and Use Committee (IACUC) has reviewed and
approved the proposed activity in accordance with the PHS policy.  Applications
may be referred by the PHS back to the institution for further review in the
case of apparent or potential violations of the PHS Policy.  No award to an
individual will be made unless that individual is affiliated with an assured
organization that accepts responsibility for compliance with the PHS
Policy.  Foreign applicant organizations applying for PHS awards for activities
involving vertebrate animals are required to comply with PHS Policy or provide
evidence that acceptable standards for the humane care and use of animals will
be met.  Foreign applicant organizations are not required to submit IACUC
approval, but should provide information that is satisfactory to the USG to
provide assurances for the humane care of such animals.

ARTICLE H.9.  APPROVAL OF REQUIRED ASSURANCE BY OLAW

Under governing regulations, federal funds which are administered by the
Department of Health and Human Services, Office of Biomedical Advanced Research
and Development Authority (BARDA) shall not be expended by the Contractor for
research involving live vertebrate animals, nor shall live vertebrate animals be
involved in research activities by the Contractor under this award unless a
satisfactory assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28 is submitted within 30 days of the date of this award and approved by
the Office of Laboratory Animal Welfare (OLAW).  Each performance site (if any)
must also assure compliance with 7 U.S.C. 2316 and 9 CFR Sections 2.25-2.28 with
the following restriction: Only activities which do not directly involve live
vertebrate animals (i.e. are clearly severable and independent from those
activities that do involve live vertebrate animals) may be conducted by the
Contractor or individual performance sites pending OLAW approval of their
respective assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28.  Additional information regarding OLAW may be obtained via the
Internet at http://grants2.nih.gov/grants/olaw/references/phspol.htm

ARTICLE H.10.  REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA funded programs should report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s
Hotline.  The toll free number is

54

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

1-800-HHS-TIPS (1-800-447-8477).  All telephone calls will be handled
confidentially.  The e-mail address is Htips@os.dhhs.gov and the mailing address
is:

Office of Inspector General

Department of Health and Human Services

TIPS HOTLINE

P.O. Box 23489

Washington, D.C. 20026

ARTICLE H.11.  PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to EO13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism.  It is the legal responsibility of the Contractor to ensure
compliance with these Executive Orders and Laws.  This clause must be included
in all subcontracts issued under this contract.

ARTICLE H.12.  IDENTIFICATION AND DISPOSITION OF DATA

The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (DHHS).  DHHS reserves
the right to review any other data determined by DHHS to be relevant to this
contract.  The Contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.

ARTICLE H.13.  EXPORT CONTROL NOTIFICATION

Contractors are responsible for ensuring compliance with all export control laws
and regulations that may be applicable to the export of and foreign access to
their proposed technologies.  Contractors may consult with the Department of
State with any questions regarding the International Traffic in Arms Regulation
(ITAR) (22 CRF Parts 120-130) and /or the Department of Commerce regarding the
Export Administration Regulations (15 CRF Parts 730-774).

ARTICLE H.14.  CONFLICT OF INTEREST

The Contractor represents and warrants that, to the best of the Contractor’s
knowledge and belief, there are no relevant facts or circumstances which could
give rise to an organizational conflict of interest, as defined in FAR 2.101 and
Subpart 9.5, and that the Contractor has disclosed all such relevant
information.  Prior to commencement of any work, the Contractor agrees to notify
the CO promptly that, to the best of its knowledge and belief, no actual or
potential conflict of interest exists or to identify to the Contracting Officer
any actual or potential conflict of interest the firm may have.  In emergency
situations, however, work may begin but notification shall be made within five
(5)

55

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

working days.  The Contractor agrees that if an actual or potential
organizational conflict of interest is identified during performance, the
Contractor shall promptly make a full disclosure in writing to the CO.  This
disclosure shall include a description of actions which the Contractor has taken
or proposes to take, after consultation with the CO, to avoid, mitigate, or
neutralize the actual or potential conflict of interest.  The Contractor shall
continue performance until notified by the CO of any contrary action to be
taken.  Remedies include termination of this contract for convenience, in whole
or in part, if the CO deems such termination necessary to avoid an
organizational conflict of interest.  If the Contractor was aware of a potential
organizational conflict of interest prior to award or discovered an actual or
potential conflict after award and did not disclose it or misrepresented
relevant information to the CO, the USG may terminate the contract for default,
debar the Contractor from USG contracting, or pursue such other remedies as may
be permitted by law or this contract.

ARTICLE H.15.  INSTITUTIONAL RESPONSIBILITY REGARDING INVESTIGATOR FINANCIAL
CONFLICTS OF INTEREST

The Contractor shall comply with the requirements of 45 CFR Part 94, Responsible
Prospective Contractors, which promotes objectivity in research by establishing
standards to ensure that Investigators (defined as the project director or
principal Investigator and any other person, regardless of title or position,
who is responsible for the design, conduct, or reporting of research funded
under BARDA contracts, or proposed for such funding, which may include, for
example, collaborators or consultants) will not be biased by any Investigator
financial conflicts of interest.

If the failure of an Investigator to comply with an Institution’s financial
conflicts of interest policy or a financial conflict of interest management plan
appears to have biased the design, conduct, or reporting of the BARDA-funded
research, the Contractor must promptly notify the CO of the corrective action
taken or to be taken.  The CO will consider the situation and, as necessary,
take appropriate action or refer the matter to the Contractor for further
action, which may include directions to the Contractor on how to maintain
appropriate objectivity in the BARDA-funded research project.

The CO and/or HHS may inquire at any time before, during, or after award into
any Investigator disclosure of financial interests, and the Contractor’s review
of, and response to, such disclosure, regardless of whether the disclosure
resulted in the Contractor’s determination of a financial conflict of
interests.  The CO may require submission of the records or review them on site.
On the basis of this review of records or other information that may be
available, the CO may decide that a particular financial conflict of interest
will bias the objectivity of the BARDA-funded research to such an extent that
further corrective action is needed or that the Institution has not managed the
financial conflict of interest in accordance with 45 CFR Part 94.  The issuance
of a Stop Work Order by the CO may be necessary until the matter is resolved.

If the CO determines that BARDA-funded clinical research, whose purpose is to
evaluate the safety or effectiveness of a drug, medical device, or treatment,
has been designed,

56

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

conducted, or reported by an Investigator with a financial conflict of interest
that was not disclosed managed or reported the Contractor shall require the
Investigator involved to disclose the financial conflict of interest in each
public presentation of the results of the research and to request an addendum to
previously published presentations.

ARTICLE H.16.  NEEDLE DISTRIBUTION

The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.

ARTICLE H.17.  RESTRICTION ON ABORTIONS

The Contractor shall not use contract funds for any abortion.

ARTICLE H.18.  CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

The Contractor shall not use contract funds for (1) the creation of a human
embryo or embryos for research purposes; or (2) research in which a human embryo
or embryos are destroyed, discarded, or knowingly subjected to risk of injury or
death greater than that allowed for research on fetuses in utero under 45 CFR
46.204(b) and Section 498(b) of the Public Health Service Act (42 U.S.C.
289g(b)). The term “human embryo or embryos” includes any organism, not
protected as a human subject under 45 CFR 46 as of the date of the enactment of
this Act, that is derived by fertilization, parthenogenesis, cloning, or any
other means from one or more human gametes or human diploid cells.

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.

ARTICLE H.19.  DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION

The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.

ARTICLE H.20.  CONFIDENTIALITY OF INFORMATION

 

a.

Confidential information, as used in this article, means information or data of
a personal nature about an individual, or proprietary information or data
submitted by or pertaining to an institution or organization.

 

b.

The CO and the Contractor may, by mutual consent, identify elsewhere in this
contract specific information and/or categories of information which the USG
will furnish to the Contractor or that the Contractor is expected to generate
which is confidential and providing further that the Government is not entitled
to unlimited rights to that information pursuant to FAR 52.227-14. Similarly,
the Contracting Officer and the Contractor may, by mutual consent, identify such
confidential

57

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

information from time to time during the performance of the contract. Failure to
agree will be settled pursuant to the “Disputes” clause.

 

c.

If it is established elsewhere in this contract that information to be utilized
under this contract, or a portion thereof, is subject to the Privacy Act, the
Contractor will follow the rules and procedures of disclosure set forth in the
Privacy Act of 1974, 5 U.S.C. 552a, and implementing regulations and policies,
with respect to systems of records determined to be subject to the Privacy Act.

 

d.

Confidential information, as defined in paragraph (a) of this article, shall not
be disclosed without the prior written consent of the individual, institution,
or organization.

 

e.

Whenever the Contractor is uncertain with regard to the proper handling of
material under the contract, or if the material in question is subject to the
Privacy Act or is confidential information subject to the provisions of this
article, the Contractor should obtain a written determination from the
Contracting Officer prior to any release, disclosure, dissemination, or
publication.

 

f.

The provisions of paragraph (d) of this article shall not apply to conflicting
or overlapping provisions in other Federal, State or local laws.

ARTICLE H.21.  ACCESS TO DOCUMENTATION/DATA

The USG shall have physical and electronic access to all documentation and data
generated under this contract, including: all data documenting Contractor
performance; all data generated; all communications and correspondence with
regulatory agencies and bodies to include all audit observations, inspection
reports, milestone completion documents, and all Offeror commitments and
responses. Contractor shall provide the USG with an electronic copy of all
correspondence and submissions to the FDA within 5 business days of receipt. The
USG shall acquire unlimited rights to all data funded or furnished under this
contract in accordance with FAR Subpart 27.4 and FAR Clause 52.227-14.

ARTICLE H.22.  EPA ENERGY STAR REQUIREMENTS

In compliance with Executive Order 12845 (requiring Agencies to purchase energy
efficient computer equipment), all microcomputers, including personal computers,
monitors, and printers that are purchased using USG funds in performance of a
contract shall be equipped with or meet the energy efficient low-power standby
feature as defined by the EPA Energy Star program unless the equipment always
meets EPA Energy Star efficiency levels. The microcomputer, as configured with
all components, must be Energy Star compliant.

This low-power feature must already be activated when the computer equipment is
delivered to the agency and be of equivalent functionality of similar power
managed

58

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

models. If the equipment will be used on a local area network, the vendor must
provide equipment that is fully compatible with the network environment. In
addition, the equipment will run commercial off-the-shelf software both before
and after recovery from its energy conservation mode.

ARTICLE H.23.  ACKNOWLEDGMENT OF FEDERAL FUNDING

Section 507 of P.L. 104-208 mandates that Contractors funded with Federal
dollars, in whole or in part, acknowledge Federal funding when issuing
statements, press releases, requests for proposals, bid solicitations and other
documents. This requirement is in addition to the continuing requirement to
provide an acknowledgment of support and disclaimer on any publication reporting
the results of a contract funded activity.

Publication and Publicity

No information related to data obtained under this contract shall be released or
publicized without providing the CO and COR with at least thirty (30) days
advanced notice and an opportunity to review the proposed release or
publication.

Contract support shall be acknowledged in all such publications substantially as
follows:

“This project has been funded in whole or in part with Federal funds from the
Department of Health and Human Services; Office of the Assistant Secretary for
Preparedness and Response; Biomedical Advanced Research and Development
Authority, under Contract No. HHSO100201800015C.”

 

A.

Press Releases

Misrepresenting contract results or releasing information that is injurious to
the integrity of BARDA may be construed as improper conduct. Press releases
shall be considered to include the public release of information to any medium,
excluding peer-reviewed scientific publications. With the exception of ad-hoc
press releases required by applicable law or regulations, the Contractor shall
ensure that the COR has received an advance copy of any press release related to
the contract not less than two (2) business days prior to the issuance of the
press release.

The Contractor shall acknowledge the support of the Department of Health and
Human Service, Office of the Assistant Secretary for Preparedness and Response,
Biomedical Advanced Research and Development Authority, whenever publicizing the
work under this contract in any media by including an acknowledgment
substantially as follows:

“This project has been funded in whole or in part with Federal funds from the
Department of Health and Human Services; Office of the Assistant Secretary for
Preparedness and Response; Biomedical Advanced Research and Development
Authority, under Contract No. HHSO100201800015C.”

59

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE H.24.  PROHIBITION ON THE USE OF APPROPRIATED FUNDS FOR LOBBYING
ACTIVITIES AND HHSAR 352.203-70 ANTI-LOBBYING (December 2015)

The Contractor is hereby notified of the restrictions on the use of Department
of Health and Human Service’s funding for lobbying of Federal, State and Local
legislative bodies.

Section 1352 of Title 10, United States Code (Public Law 101-121, effective
12/23/89), among other things, prohibits a recipient (and their subcontractors)
of a Federal contract, grant, loan, or cooperative agreement from using
appropriated funds (other than profits from a federal contract) to pay any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress in connection with any of the following covered Federal
actions; the awarding of any Federal contract; the making of any Federal grant;
the making of any Federal loan; the entering into of any cooperative agreement;
or the modification of any Federal contract, grant, loan, or cooperative
agreement. For additional information of prohibitions against lobbying
activities, see FAR Subpart 3.8 and FAR Clause 52.203-12.

In addition, as set forth in HHSAR 352.203-70 “Anti-Lobbying”, the current
Department of Health and Human Services Appropriations Act provides that no part
of any appropriation contained in this Act shall be used, other than for normal
and recognized executive- legislative relationships, for publicity or propaganda
purposes, for the preparation, distribution, or use of any kit, pamphlet,
booklet, publication, radio, television, or video presentation designed to
support, or defeat legislation pending before the Congress, or any State or
Local legislature except in presentation to the Congress, or any State or Local
legislative body itself.

The current Department of Health and Human Services Appropriations Act also
provides that no part of any appropriation contained in this Act shall be used
to pay the salary or expenses of any contract or grant recipient, or agent
acting for such recipient, related to any activity designed to influence
legislation or appropriations pending before the Congress, or any State or Local
legislature.

ARTICLE H.25.  PRIVACY ACT APPLICABILITY

Notification is hereby given that the Contractor and its employees are subject
to criminal penalties for violation of the Privacy Act to the same extent as
employees of the USG.  The Contractor shall assure that each of its employees
knows the prescribed rules of conduct and that each is aware that he or she can
be subjected to criminal penalty for violation of the Act.  A copy of 45 CFR
Part 5b, Privacy Act Regulations, may be obtained at
http://www.gpoaccess.gov/cfr/index.html

The Project Officer is hereby designated as the official who is responsible for
monitoring contractor compliance with the Privacy Act.

60

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

The Contractor shall follow the Privacy Act guidance as contained in the Privacy
Act System of Records number 09-25-0200. This document may be obtained at the
following link: http://oma.od.nih.gov/ms/privacy/pa-files/0200.htm

ARTICLE H.26.  LABORATORY LICENSE REQUIREMENTS

The Contractor shall comply with all applicable requirements of Section 353 of
the Public Health Service Act (Clinical Laboratory Improvement Act as amended)
(42 U.S.C. 263a and 42 CFR Part 493). This requirement shall also be included in
any subcontract for services under the contract.

ARTICLE H.27.  QUALITY ASSURANCE (QA) AUDIT REPORTS

BARDA reserves the right to participate in QA audits as related to activities
funded under this contract. Upon completion of the audit/site visit the
Contractor shall provide a report capturing the findings, results and next steps
in proceeding with the subcontractor. If action is requested of the
subcontractor, detailed concerns for addressing areas of non-conformance to FDA
regulations for GLP, GMP, or GCP guidelines, as identified in the audit report,
must be provided to the CO and COR. The Contractor shall provide responses from
the subcontractors to address these concerns and plans for corrective action
execution.

 

•

Contractor shall notify CO and COR of upcoming, ongoing, or recent audits/site
visits of subcontractors as part of weekly communications.

 

•

Contractor shall notify the COR and CO within five (5) business days of report
completion.

ARTICLE H.28.  BARDA AUDITS

Contractor shall accommodate periodic or reasonable ad hoc site visits during
normal business hours by the USG with forty-eight (48) hours advance notice. If
the USG, the Contractor, or other parties identifies any issues during an audit,
the Contractor shall capture the issues, identify potential solutions, and
provide a report to the USG.

 

•

If issues are identified during the audit, Contractor shall submit a report to
the CO and COR detailing the finding and corrective action(s) within 10 business
days of the audit.

 

•

COR and CO will review the report and provide a response to the Contractor with
ten (10) business days.

 

•

Once corrective action is completed, the Contractor will provide a final report
to the CO and COR.

ARTICLE H.29.  RESTRICTION ON EMPLOYMENT OF UNAUTHORIZED ALIEN WORKERS

61

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

The Contractor shall not use contract funds to employ workers described in
section 274A (h)(3) of the Immigration and National Act, which reads as follows:

“(3) Definition of unauthorized alien – As used in this section, the term
‘unauthorized alien’ with respect to the employment of an alien at a particular
time, that the alien is not at that time either an alien lawfully admitted for
permanent residence, or (B) authorized to be so employed by this Act or by the
Attorney General.”

ARTICLE H.30.  NOTIFICATION OF CRITICAL PROGRAMMATIC CONCERNS, RISKS, OR
POTENTIAL RISKS

If any action occurs that creates a cause for critical programmatic concern,
risk, or potential risk to BARDA or the Contractor an Incident Report shall be
delivered to the CO and COR.

 

•

Within 48 hours of activity or incident or within 24 hours for a security
related activity or incident, Contractor must notify the CO and COR.

 

•

Additional updates due to the COR and CO within 48 hours of additional
developments.

 

•

Contractor shall submit within 5 business days a Corrective Action Plan (if
deemed necessary by either party) to address any potential issues.

If corrective action is deemed necessary, Contractor must address in writing,
its consideration of concerns raised by the CO and COR within 5 business days.

ARTICLE H.31. PROTECTION OF PERSONNEL WHO WORK WITH NONHUMAN PRIMATES

All Contractor personnel who work with nonhuman primates or enter rooms or areas
containing nonhuman primates shall comply with the procedures set forth in NIH
Policy Manual 3044-2, entitled, “Protection of NIH Personnel Who Work with
Nonhuman Primates,” located at the following URL:
http://www1.od.nih.gov/oma/manualchapters/intramural/3044-2/

ARTICLE H.32.  DISSEMINATION OF INFORMATION (May 2004)

Other than scientific and technical articles for which the contractor can assert
a copyright under FAR Clause 52.227-14 (c) no information related to data
obtained under this contract shall be released or publicized without the prior
written consent of the CO.  In the event that the contractor seeks to publicize
data through a scientific or technical article, the contractor shall provide the
CO and COR with a minimum of thirty (30) business days to review the article
prior to publication.

Listings of HHS select agents and toxins, biologic agents and toxins, and
overlap agents or toxins as well as information about the registration process,
can be obtained on the Select Agent Program Web site at http://selectagents.gov

62

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

ARTICLE H.33.  MANUFACTURING STANDARDS

The Good Manufacturing Practice Regulations (GMP)(21 CFR Parts 820) will be the
standard to be applied for manufacturing, processing, packaging, storage and
delivery of this product.

If at any time during the life of the contract, the Contractor fails to comply
with GMP in the manufacturing, processing, packaging, storage, stability and
other testing of the manufactured drug substance or product and delivery of this
product and such failure results in a material adverse effect on the safety,
purity or potency of the product (a material failure) as identified by the FDA,
the Contractor shall have thirty (30) calendar days from the time such material
failure is identified to cure such material failure.  If, within the thirty (30)
calendar day period, the Contractor fails to take such an action to the
satisfaction of the USG Project Officer, or fails to provide a remediation plan
that is acceptable to the COR, then the contract may be terminated.

ARTICLE H.34  PUBLIC ACCESS TO ARCHIVED PUBLICATIONS RESULTING FROM ASPR FUNDED
RESEARCH

All ASPR-funded investigators shall submit to the NIH National Library of
Medicine’s (NLM) PubMed Central (PMC) an electronic version of the author’s
final manuscript, upon acceptance for publication, of any peer-reviewed
scientific publications resulting from research supported in whole or in part
with Federal funds from the Department of Health and Human Services; Office of
the Assistant Secretary for Preparedness and Response. ASPR defines the author’s
final manuscript as the final version accepted for journal publication, and
includes all modifications from the publishing peer review process. The PMC
archive will preserve permanently these manuscripts for use by the public,
health care providers, educators, scientists, and ASPR. The Policy directs
electronic submissions to the NIH/NLM/PMC: http://www.pubmedcentral.nih.gov.

Additional information is available at

http://www.phe.gov/Preparedness/planning/science/Pages/AccessPlan.aspx

ARTICLE H.35.  IN-PROCESS REVIEW

In Process Reviews (IPR) will be conducted at the discretion of the USG to
discuss the progression of the milestones. The USG reserves the right to revise
the milestones and budget pending the development of the project. Deliverables
such as an overall project summary report and/or slides will be required when
the IPRs are conducted. The Contractor’s success in completing the required
tasks under each work segment must be demonstrated through the Deliverables and
Milestones specified under SECTION F. Those deliverables will constitute the
basis for the USG’s decision, at its sole discretion, to proceed with the work
segment, or institute changes to the work segment, or terminate the work
segment.

63

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

IPRs may be scheduled at the discretion of the USG to discuss progression of the
contract. The Contractor shall provide a presentation following a prescribed
template which will be provided by the USG at least 30 business days prior to
the IPR. Subsequently, the contractor will be requested to provide a
revised/final presentation to the Contracting Officer at least 10 business days
prior to the IPR.




64

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

PART II - CONTRACT CLAUSES

SECTION I - CONTRACT CLAUSES

ARTICLE I.1.  FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at: http://www.acquisition.gov/far.
HHSAR clauses at http://www.hhs.gov/policies/hhsar/subpart352.html

General Clauses for Cost-Reimbursement Research and Development Contract

 

a.

FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

FAR CLAUSE NO.

DATE

TITLE

52.202-1

Nov 2013

Definitions

52.203-3

Apr 1984

Gratuities

52.203-5

May 2014

Covenant Against Contingent Fees

52.203-6

Sep 2006

Restrictions on Subcontractor Sales to the Government

52.203-7

May 2014

Anti-Kickback Procedures

52.203-8

May 2014

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

52.203-10

May 2014

Price or Fee Adjustment for Illegal or Improper Activity

52.203-12

Oct 2010

Limitation on Payments to Influence Certain Federal Transactions (Over $150,000)

52.203-13

Oct 2015

Contractor Code of Business Ethics and Conduct

52.203-14

Oct 2015

Display of Hotline Poster(s)

52.203-17

Apr 2014

Contractor Employee Whistleblower Rights and Requirements to Inform Employees of
Whistleblower Rights

52.204-4

May 2011

Printed or Copied Double-Sided on Recycled Paper

52.204-7

Oct 2016

System for Award Management

52.204-10

Oct 2016

Reporting Executive Compensation and First-Tier Subcontract Awards

52.204-13

Oct 2016

System for Award Management Maintenance

65

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

FAR CLAUSE NO.

DATE

TITLE

52.209-6

Oct 2015

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

52.209-9

Jul 2013

Updates of Publicly Available Information Regarding Responsibility Matters

52.209-10

Nov 2015

Prohibition on Contracting With Inverted Domestic Corporations

52.210-1

Apr 2011

Market Research

52.215-2

Oct 2010

Audit and Records – Negotiation

52.215-8

Oct 1997

Order of Precedence - Uniform Contract Format

52.215-10

Aug 2011

Price Reduction for Defective Cost or Pricing Data

52.215-12

Oct 2010

Subcontractor Cost or Pricing Data

52.215-14

Oct 2010

Integrity of Unit Prices (Over the Simplified Acquisition Threshold)

52.215-15

Oct 2010

Pension Adjustments and Asset Reversions

52.215-17

Oct 1997

Waiver of Facilities Capital Cost of Money

52.215-18

Jul 2005

Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions

52.215-19

Oct 1997

Notification of Ownership Changes

52.215-21

Oct 2010

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data - Modifications

52.215-23

Oct 2009

Limitations on Pass-Through Charges (Over the Simplified Acquisition threshold)

52.216-7

Jun 2013

Allowable Cost and Payment

52.216-12

Apr 1984

Cost Sharing Contract – No Fee

52.219-8

Nov 2016

Utilization of Small Business Concerns

52.222-2

Jul 1990

Payment for Overtime Premiums

52.222-3

Jun 2003

Convict Labor

52.222-21

Apr 2015

Prohibition of Segregated Facilities

52.222-26

Sept 2016

Equal Opportunity

52.222-35

Oct 2015

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

66

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

FAR CLAUSE NO.

DATE

TITLE

52.222-36

Jul 2014

Affirmative Action for Workers with Disabilities

52.222-37

Feb 2016

Employment Reports on Veterans

52.222-40

Dec 2010

Notification of Employee Rights Under the National Labor Relations Act

52.222-50

Mar 2015

Combating Trafficking in Persons Alternate I

52.222-54

Oct 2015

Employment Eligibility Verification

52.223-6

May 2001

Drug-Free Workplace

52.223-18

Aug 2011

Encouraging Contractor Policy to Ban Text Messaging While Driving

52.224-1

April 1984

Privacy Act Notification

52.224-2

April 1984

Privacy Act

52.225-13

Jun 2008

Restrictions on Certain Foreign Purchases

52.227-1

Dec 2007

Authorization and Consent, Alternate I (Apr 1984)

52.227-2

Dec 2007

Notice and Assistance Regarding Patent and Copyright Infringement

52.227-3

Apr 1984

Patent Indemnity

52.227-11

May 2014

Patent Rights - Ownership by the Contractor (Note: In accordance with FAR
27.303(b)(2), paragraph (e) is modified to include the requirements in FAR
27.303(b)(2)(i) through (iv). The frequency of reporting in (i) is annual.

52.227-14

May 2014

Rights in Data-General

67

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

FAR CLAUSE NO.

DATE

TITLE

52.227-14-
Alternate II

Dec 2007

Rights in Data – General, Alternate II.

 

Completed portion as follows:

Limited Rights Notice (Dec 2007)

 

(a)These data are submitted with limited rights under Government Contract No
HHSO100201800015C. These data may be reproduced and used by the Government with
the express limitation that they will not, without written permission of the
Contractor, be used for purposes of manufacture nor disclosed outside the
Government; except that the Government may disclose these data outside the
Government for the following purposes, provided that the Government

makes such disclosure subject to prohibition against further use and disclosure:

 

(i)Use (except for manufacture) by support service contractors.

(ii)Evaluation by nongovernment evaluators.


(b)This Notice shall be marked on any reproduction of these data, in whole or in
part.

52.227-16

Jun 1987

Additional Data Requirements

52.230-2

Oct 2015

Cost Accounting Standards

52.230-6

June 2010

Administration of Cost Accounting Standards

52.232-9

Apr 1984

Limitation on Withholding of Payments

52.232-17

May 2014

Interest

52.232-20

Apr 1984

Limitation of Cost

52.232-23

May 2014

Assignment of Claims

52.232-25

Jan 2017

Prompt Payment, Alternate I (Feb 2002)

52.232-33

July 2013

Payment by Electronic Funds Transfer—System for Award Management

52.232-39

Jun 2013

Unenforceability of Unauthorized Obligations

52.232-40

Dec 2013

Providing Accelerated Payments to Small Business

52.233-1

May 2014

Disputes

52.233-2

Sept 2006

Service of Protest

52.233-3

Aug 1996

Protest After Award, Alternate I (Jun 1985)

52.233-4

Oct 2004

Applicable Law for Breach of Contract Claim

52.242-1

Apr 1984

Notice of Intent to Disallow Costs

52.242-3

May 2014

Penalties for Unallowable Costs

52.242-4

Jan 1997

Certification of Final Indirect Costs

52.242-13

Jul 1995

Bankruptcy

52.242-15

Aug 1989

Stop Work Order. Alt I (Aug 1984)

52.243-2

Aug 1987

Changes - Cost Reimbursement, Alternate V (Apr 1984)

52.244-2

Oct 2010

Subcontracts, Alternate I (June 2007)

52.244-5

Dec 1996

Competition in Subcontracting

52.244-6

Jan 2017

Subcontracts for Commercial Items

68

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

FAR CLAUSE NO.

DATE

TITLE

52.245-1

Jan 2017

Government Property

52.245-9

Apr 2012

Use and Charges

52.246-9

Apr 1984

Inspection of Research and Development (Short Form)

52.246-23

Feb 1997

Limitation of Liability

52.247-63

Jun 2003

Preference for U.S.-Flag Air Carriers

52.249-6

May 2004

Termination (Cost-Reimbursement)

52.249-14

Apr 1984

Excusable Delays

52.251-1

Apr 2012

Government Supply Sources

52.253-1

Jan 1991

Computer Generated Forms

 

 

b.

DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
CHAPTER 3) CLAUSES:

HHSAR

CLAUSE NO.

DATE

TITLE

352.211-3

Dec 2015

Paperwork Reduction Act

352.203-70

Dec 2015

Anti-Lobbying

352.222-70

Dec 2015

Contractor Cooperation in Equal Employment Opportunity Investigations

352.223-70

Dec 2015

Safety and Health

352.224-70

Dec 2015

Privacy Act

352.227-70

Dec 2015

Publications and Publicity

352.231-70

Dec 2015

Salary Rate Limitation

352.233-71

Dec 2015

Litigation and Claims

352.237-75

Dec 2015

Key Personnel

352.270-4a

Dec 2015

Protection of Human Subjects

352.270-6

Dec 2015

Restriction on use of Human Subjects

 

ARTICLE I.2. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

This contract incorporates the following clauses in full text.  
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

FAR Clause 52.217-8, Option to Extend Services (Nov 1999)

The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by

69

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

written notice to the Contractor within 30 days of the end of the current
performance period.

FAR Clause 52.217-9, Option to Extend the Term of the Contract (Mar 2000)

(a)The Government may extend the term of this contract by written notice to the
Contractor within 30 days after the Government has completed its analysis of the
deliverables associated with the applicable milestone. The Government will
provide the Contractor a preliminary written notice of its intent to extend at
least 30 days before the contract expires. The preliminary notice does not
commit the Government to an extension.

(b)If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c)The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 5 years.

FAR 52.219-1 Small Business Program Representations (Oct 2014)

 

(1)

The North American Industry Classification System (NAICS) code for this
acquisition is 541711.

 

(2)

The small business size standard is 500 employees.

 

(3)

The small business size standard for a concern which submits an offer in its own
name, other than on a construction or service contract, but which proposes to
furnish a product which it did not itself manufacture, is 500 employees.

FAR Clause 52.219-28, Post-Award Small Business Program Representation (July
2013)

 

a.

Definitions.  As used in this clause--

Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend services, or other appropriate authority.

Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is “not dominant in its field of operation” when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be

70

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

given to all appropriate factors, including volume of business, number of
employees, financial resources, competitive status or position, ownership or
control of materials, processes, patents, license agreements, facilities, sales
territory, and nature of business activity.

 

b.

If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall re-represent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:

(1)Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.

(2)Within 30 days after a merger or acquisition that does not require a novation
or within 30 days after modification of the contract to include this clause, if
the merger or acquisition occurred prior to inclusion of this clause in the
contract.

(3)For long-term contracts--

(i)Within 60 to 120 days prior to the end of the fifth year of the contract; and

(ii)Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.

 

c.

The Contractor shall represent its size status in accordance with the size
standard in effect at the time of this re-representation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at http://www.sba.gov/content/table-small-business-size-standards.

 

d.

The small business size standard for a Contractor providing a product which it
does not manufacture itself, for a contract other than a construction or service
contract, is 500 employees.

 

e.

Except as provided in paragraph (g) of this clause, the Contractor shall make
the representation required by paragraph (b) of this clause by validating or
updating all its representations in the Representations and Certifications
section of the System for Award Management (SAM) and its other data in SAM, as
necessary, to ensure that they reflect the Contractor’s current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.

71

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

f.

If the Contractor represented that it was other than a small business concern
prior to award of this contract, the Contractor may, but is not required to,
take the actions required by paragraphs (e) or (g) of this clause.

 

g.

If the Contractor does not have representations and certifications in SAM, or
does not have a representation in SAM for the NAICS code applicable to this
contract, the Contractor is required to complete the following representation
and submit it to the contracting office, along with the contract number and the
date on which the representation was completed:

The Contractor represents that it [ X] is, [ ] is not a small business concern
under NAICS Code 334516 assigned to contract number HHSO100201800015C.




72

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

SECTION J - LIST OF ATTACHMENTS

The following documents are attached and incorporated in this contract:

 

1.

Statement of Work, dated 22 March 2018 ( 6 pages)

 

2.

Milestones/Deliverables Chart, dated 22 March 2018 (2 pages)

 

3.

Gantt Chart, dated 22 March 2018 (1 page)

 

4.

Invoice/Financial Request Instructions and Contract Financial Reporting
Instructions for BARDA Cost-Reimbursement Type Contracts (5 pages)

 

5.

Report of Government Owned, Contractor Held Property (1 page)

Located at:
https://oamp.od.nih.gov/sites/default/files/DGS/contracting-forms/Govt-Owned-Prop.pdf

 

6.

Disclosure of Lobbying Activities (2 pages)

 

7.

Financial Report of Individual Project/Contract (1 Page)

 

8.

Instructions For Completing “Financial Report of Individual Project Contract” (3
pages)




73

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

PART IV - REPRESENTATIONS AND INSTRUCTIONS

SECTION K - REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS

The following documents are incorporated by reference in this contract:

 

1)

Animal Research Assurance Identification Numbers: To be provided prior to study
execution.

 

2)

Human Subjects Assurance Identification Numbers: To be provided prior to study
execution.

End of Contract No: HHSO100201800015

74

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

 

Attachment 1

Statement of Work

BARDA Broad Agency Announcement (BAA)

(Solicitation # BAA-16-100-SOL-00001)

Advanced Research and Development of Chemical, Biological, Radiological, and
Nuclear

Medical Countermeasures

(SPR994)

Topic Area of Interest No. (#3),

Contractual Statement of Work

PREAMBLE

Independently and not as an agency of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to the BARDA Broad Agency
Announcement (BAA) BARDA CBRN BAA-16-100-SOL-00001.

The Government reserves the right to modify the milestones, progress, schedule,
budget, or deliverables to add or delete deliverables, process, or schedules if
the need arises. Because of the nature of this research and development (R&D)
contract and the complexities inherent in this and prior programs, at designated
milestones the Government will evaluate whether work should be redirected,
removed, or whether schedule or budget adjustments should be made. The
Government reserves the right to change the product, process, schedule, or
events to add or delete part or all of these elements as the need arises.

Overall Objectives and Scope

The overall objective of this contract is to advance the development of SPR994
as an oral therapy for use in adults to treat complicated urinary tract
infections (cUTIs), including those caused by drug resistant bacteria. The scope
of work for this contract includes administrative, biological, pre-clinical,
clinical, and manufacturing development activities. The SPR994 Research and
Development (R&D) effort will progress in specific stages that cover the base
performance segment and two option segments that are broken down as discrete
work segments as follows:

 

•

CLIN 1 (Base Period)

 

•

CLIN 2 (Option 1)

 

•

CLIN 3 (Option 2)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

Outside the scope of the BARDA contract, Spero will collaborate with DTRA and
BARDA to conduct [***].

1.0CLIN1 (Base period)

[***]

1.1

PROGRAM MANAGEMENT (WBS 1.1)

The Contractor shall provide for the following as outlined below and in the
contract deliverables list:

1.1.1

The overall management, integration and coordination of all contract activities,
including a technical and administrative infrastructure to ensure the efficient
planning, initiation, implementation, and direction of all contract activities;

1.1.2

A Principal Investigator (PI) responsible for project management, communication,
tracking, monitoring and reporting on status and progress, and modification to
the project requirements and timelines, including projects undertaken by
subcontractors; The contract deliverables list (reference), identifies all
contract deliverables and reporting requirements for this contract.

1.1.3

Project Manager(s) with responsibility for monitoring and tracking day-to-day
progress and timelines, coordinating communication and project activities; costs
incurred; and program management.

1.1.4

A BARDA Liaison with responsibility for effective communication with the Project
Officer and Contracting Officer.  May be the PI or Project Manager.

1.1.5

Administrative and legal staff to provide development of compliant subcontracts,
consulting, and other legal agreements, and ensure timely acquisition of all
proprietary rights, including IP rights, and reporting all inventions made in
the performance of the project.

1.1.6

Administrative staff with responsibility for financial management and reporting
on all activities conducted by the Contractor and any subcontractors.

1.1.7

Contract Review Meetings.

 

1.1.7.1

The Contractor shall participate in regular meetings to coordinate and oversee
the contract effort as directed by the Contracting and Project Officers.  Such
meetings may include, but are not limited to, meeting of the Contractors and
subcontractors to discuss clinical manufacturing progress, product development,
product assay development, scale up manufacturing development, clinical sample
assays development, preclinical/clinical study designs and regulatory issues;
meetings with individual contractors and other HHS officials to discuss the
technical, regulatory, and ethical aspects of the program; and meeting with
technical consultants to discuss technical data provided by the Contractor.

 

1.1.7.2

The Contractor shall participate in teleconferences every two weeks between the
Contractor and subcontractors and BARDA to review technical
progress.  Teleconferences or additional face-to-face meetings shall be more
frequent at the request of BARDA.

1.1.8

Integrated Master Schedule

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

1.1.8.1

Within 30 calendar days of the effective date of the contract, the Contractor
shall submit a first draft of an updated Integrated Master Schedule in a format
agreed upon by BARDA to the Project Officer and the Contracting Officer for
review and comment.  The Integrated Master Schedule shall be incorporated into
the contract, and will be used to monitor performance of the
contract.  Contractor shall include the key milestones and Go/No Go decision
gates.  The IMS for the period of performance will be accepted by BARDA at the
PMBR

1.1.9

Integrated Master Plan

1.1.10

Work Breakdown Structure:  The Contractor shall utilize a WBS template agreed
upon by BARDA for reporting on the contact.  The Contractor shall expand and
delineate the Contract Work Breakdown Structure (CWBS) to a level agreed upon by
BARDA as part of their Integrated Master Plan for contract reporting.  The CWBS
shall be discernable and consistent.  BARDA may require Contractor to furnish
WBS data at the work package level or at a lower level if there is significant
complexity and risk associated with the task.

1.1.11

GO/ NO-GO Decision Gates:  The Integrated Master Plan outlines key milestones
with “Go/No Go” decision criteria (entrance and exit criteria for each phase of
the project).  The project plan should include, but not be limited to,
milestones in manufacturing, non-clinical and clinical studies, and regulatory
submissions.

1.1.12

Earned Value Management System Plan:  N/A.  The Government has waived the
requirement for an EVM plan on this contract.

1.1.13

Decision Gate Reporting:  On completion of a stage of the product development,
as defined in the agreed upon Integrated Master Schedule and Integrated Master
Plan, the Contractor shall prepare and submit to the Project Officer and the
Contracting Officer a Decision Gate Report that contains (i) sufficient detail,
documentation and analysis to support successful completion of the stage
according to the predetermined qualitative and quantitative criteria that were
established for Go/No Go decision making; and (ii) a description of the next
stage of product development to be initiated and a request for approval to
proceed to the next stage of product development.

1.1.14

Risk Management Plan:  The Contractor shall develop a risk management plan
within 90 days of contract award highlighting potential problems and/or issues
that may arise during the life of the contract, their impact on cost, schedule
and performance, and appropriate remediation plans.  This plan should reference
relevant WBS elements where appropriate.  Updates to this plan shall be included
every three months (quarterly) in the monthly Project Status Report.

1.1.15

Performance Measurement Baseline Review (PMBR):  N/A.  The Government has waived
the requirement for an EVM monitoring on this contract.

1.1.16

Deviation Request:  During the course of contract performance, in response to a
need to change IMS activities as baselined at the PMBR, the Contractor shall
submit a Deviation Report.  This report shall request a change in the
agreed-upon IMS and timelines.  This report shall include:  (i) discussion of
the justification/rationale for the proposed change; (ii) options for addressing
the needed changes from the agreed upon timelines, including a cost-benefit
analysis of each option; and (iii) recommendations for the preferred option that
includes a full analysis and discussion of the effect of the change on the
entire product development program, timelines, and budget.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

1.1.17

Monthly and Annual Reports:  The Contractor shall deliver Project Status Reports
on a monthly basis.  The reports shall address the items below cross referenced
to the WBS, SOW, IMS, and EVM:

 

•

Executive summary highlighting the progress, issues, and relevant activities in
manufacturing, non-clinical, clinical, and regulatory;

 

•

Progress in meeting contract milestones, detailing the planned progress and
actual progress during the reporting period, explaining any differences between
the two and corrective steps;

 

•

Updated IMS;

 

•

Updated Risk Management Plan (Every 3 months);

 

•

Three month rolling forecast of planned activities;

 

•

Progress of regulatory submissions;

 

•

Estimated and actual expenses;

1.1.18

Data Management:  The Contractor shall develop and implement data management and
quality control systems/procedures, including transmission, storage,
confidentiality, and retrieval of all contract data; Provide for the statistical
design and analysis of data resulting from the research; Provide raw data or
specific analyses of data generated with contract funding to the Project
Officer, upon request.

1.2

NON-CLINICAL DEVELOPMENT (WBS 1.2)

N/A

1.3

NON-CLINICAL EFFICACY (WBS 1.3)

 

[***]

 

1.4

CLINICAL STUDIES (WBS 1.4)

 

[***]

 

1.5

REGULATORY (WBS 1.5)

N/A

1.6

CMC (WBS 1.6)

 

[***]

 

2.0CLIN 2 (OPTION 1)

 

[***]

 

2.1PROGRAM MANAGEMENT (WBS 1.1)

Program management scope in CLIN 1 is consistent with the program management
scope in each option year.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

2.2NON-CLINICAL DEVELOPMENT (WBS 1.2)

N/A

2.3NON-CLINICAL EFFICACY (WBS 1.3)

 

[***]

 

2.4CLINICAL STUDIES (WBS 1.4)

 

[***]

 

2.5REGULATORY (WBS 1.5)

N/A

2.6CMC (WBS 1.6)

 

[***]

 

3.0CLIN 3 (OPTION 2)

 

[***]

 

3.1PROGRAM MANAGEMENT (WBS 1.1)

Program management scope in CLIN 1 is consistent with the program management
scope in each option year.

3.2NON-CLINICAL DEVELOPMENT (WBS 1.2)

N/A

3.3NON-CLINICAL EFFICACY (WBS 1.3)

N/A

3.4CLINICAL STUDIES (WBS 1.4)

 

[***]

 

3.5REGULATORY (WBS 1.5)

N/A

3.6CMC (WBS 1.6)

N/A

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

Attachment 2

 

Milestone Number

GO/NO GO Project
Milestone

Go Criteria

No-Go Criteria

Deliverable

SOW #

CLIN

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

Attachment 4 - Invoice Reporting

INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING

INSTRUCTIONS FOR COST-REIMBURSEMENT TYPE CONTRACTS

Format:  Payment requests shall be submitted on the Contractor’s self-generated
form in the manner and format prescribed herein and as illustrated in the Sample
Invoice/Financing Request.  Standard Form 1034, Public Voucher for Purchases and
Services Other Than Personal, may be used in lieu of the Contractor’s
self-generated form provided it contains all of the information shown on the
Sample Invoice/Financing Request.  DO NOT include a cover letter with the
payment request.

Number of Copies:  Payment requests shall be submitted in the quantity specified
in the Invoice Submission Instructions in Section B of the Contract.

Frequency:  Payment requests should not be submitted more frequently than once
every two weeks in accordance with the Allowable Cost and Payment Clause
incorporated into this contract unless otherwise instructed by the Contract
Officer.  Small business concerns may submit invoices/financing requests more
frequently than every two weeks when authorized by the Contracting Officer.

Cost Incurrence Period:  Costs incurred must be within the contract performance
period or covered by previously established pre contract cost provisions.

Billing of Costs Incurred:  If billed costs include (1) costs of a prior billing
period, but not previously billed, or (2) costs incurred during the contract
period and claimed after the contract period has expired, the Contractor shall
cite the amount(s) and month(s) in which it incurred such costs.

Contractor’s Fiscal Year:  Payment requests shall be prepared in such a manner
that the Government can identify costs claimed with the Contractor’s fiscal
year.

Currency:  All contracts are expressed in United States dollars.  When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred.  Currency
fluctuations may not be a basis of gain or loss to the
Contractor.  Notwithstanding the above, the total of all invoices paid under
this contract may not exceed the United States dollars authorized.

Costs Requiring Prior Approval:  Costs requiring the Contracting Officer’s
approval, which are not set forth in an Advance Understanding in the contract,
shall be identified and reference the Contracting Officer’s Authorization (COA)
Number.  In addition, the Contractor shall show any cost set forth in an Advance
Understanding as a separate line item on the payment request.

Invoice/Financing Request Identification:  Each payment request shall be
identified as either:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

(a)

Interim Invoice/Contract Financing Request:  These are interim payment requests
submitted during the contract performance period.

(b)

Completion Invoice:  The completion invoice shall be submitted promptly upon
completion of the work, but no later than one year from the contract completion
date, or within 120 days after settlement of the final indirect cost rates
covering the year in which the contract is physically complete (whichever date
is later).  The Contractor shall submit the completion invoice when all costs
have been assigned to the contract and it completes all performance provisions.

(c)

Final Invoice:  A final invoice may be required after the amounts owed have been
settled between the Government and the Contractor (e.g., resolution of all
suspensions and audit exceptions).

Preparation and Itemization of the Invoice/Financing Request:  The Contractor
shall furnish the information set forth in the instructions below.  The
instructions are keyed to the entries on the Sample Invoice/Financing Request.

(a)

Designated Billing Office Name and Address:  Enter the designated billing office
name and address, as identified in the Invoice Submission Instructions in
Section B and F of the Contract Schedule.

(b)

Contractor’s Name, Address, Point of Contact, VIN, and DUNS or DUNS+4
Number:  Show the Contractor’s name and address exactly as they appear in the
contract, along with the name, title, phone number, and e-mail address of the
person to notify in the event of an improper invoice or, in the case of payment
by method other than Electronic Funds Transfer, to whom payment is to be
sent.  Provide the Contractor’s Vendor Identification Number (VIN), and Data
Universal Numbering System (DUNS) number or DUNS+4.  The DUNS number must
identify the Contractor’s name and address exactly as stated on the face page of
the contract.  When an approved assignment has been made by the Contractor, or a
different payee has been designated, provide the same information for the payee
as is required for the Contractor (i.e., name, address, point of contact, VIN,
and DUNS).

(c)

Invoice/Financing Request Number:  Insert the appropriate serial number of the
payment request.

(d)

Date Invoice/Financing Request Prepared:  Insert the date the payment request is
prepared.

(e)

Contract Number and Order Number (if applicable):  Insert the contract number
and order number (if applicable).

(f)

Effective Date:  Insert the effective date of the contract or if billing under
an order, the effective date of the order.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

(g)

Total Estimated Cost of Contract/Order:  Insert the total estimated cost of the
contract, exclusive of fixed-fee.  If billing under an order, insert the total
estimated cost of the order, exclusive of fixed-fee.

(h)

Total Fixed-Fee:  Insert the total fixed-fee (where applicable).

(i)

Two-Way/Three-Way Match:  Identify payment to be made using a three-way match.

(j)

Office of Acquisitions:  Insert the name of the Office of Acquisitions, as
identified in Section G of the Contract Schedule.

(k)

Central Point of Distribution:  Insert the Central Point of Distribution, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.

(l)

Billing Period:  Insert the beginning and ending dates (month, day, and year) of
the period in which costs were incurred and for which reimbursement is claimed.

(m)

Amount Billed - Current Period:  Insert the amount claimed for the current
billing period by major cost element, including any adjustments and
fixed-fee.  If the Contract Schedule contains separately priced line items,
identify the contract line item(s) on the payment request and include a separate
breakdown (by major cost element) for each line item.

(n)

Amount Billed - Cumulative:  Insert the cumulative amounts claimed by major cost
element, including any adjustments and fixed-fee.  If the Contract Schedule
contains separately priced line items, identify the contract line item(s) on the
payment request and include a separate breakdown (by major cost element) for
each line item.

(o)

Direct Costs:  Insert the major cost elements.  For each element, consider the
application of the paragraph entitled “Costs Requiring Prior Approval” on page 1
of these instructions.

(1)

 

(2)

Direct Labor:  Include salaries and wages paid (or accrued) for direct
performance of the contract.

For Level of Effort contracts only, the Contractor shall provide the following
information on a separate sheet of paper attached to the payment request:

- hours or percentage of effort and cost by labor category (as specified in the
Level of Effort Article in Section F of the contract) for the current billing
period, and

- hours or percentage of effort and cost by labor category from contract
inception through the current billing period.  (NOTE:  The Contracting Officer
may require the Contractor to provide additional breakdown for direct labor,
such as position title, employee name, and salary or hourly rate.)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

(3)

Fringe Benefits:  List any fringe benefits applicable to direct labor and billed
as a direct cost.  Do not include in this category fringe benefits that are
included in indirect costs.

 

(4)

Accountable Personal Property:  Include permanent research equipment and general
purpose equipment having a unit acquisition cost of $1,000 or more, with a life
expectancy of more than two years, and sensitive property regardless of cost
(see the HHS Contractor’s Guide for Control of Government Property).  Show
permanent research equipment separate from general purpose equipment.

On a separate sheet of paper attached to the payment request, list each item for
which reimbursement is requested.  An asterisk (*) shall precede the item if the
equipment is below the $1,000 approval level.  Include reference to the
following (as applicable):

- item number for the specific piece of equipment listed in the Property
Schedule, and

- COA number, if the equipment is not covered by the Property Schedule.

The Contracting Officer may require the Contractor to provide further
itemization of property having specific limitations set forth in the contract.

 

(5)

Materials and Supplies:  Include equipment with unit costs of less than $1,000
or an expected service life of two years or less, and consumable material and
supplies regardless of amount.

 

(6)

Premium Pay:  List remuneration in excess of the basic hourly rate.

 

(7)

Consultant Fee:  List fees paid to consultants.  Identify consultant by name or
category as set forth in the contract or COA, as well as the effort (i.e.,
number of hours, days, etc.) and rate billed.

 

(8)

Travel:  Include domestic and foreign travel.  Foreign travel is travel outside
of Canada, the United States and its territories and possessions.  However, for
an organization located outside Canada, the United States and its territories
and possessions, foreign travel means travel outside that country.  Foreign
travel must be billed separately from domestic travel.

 

(9)

Subcontract Costs:  List subcontractor(s) by name and amount billed.  Cite
applicable COA or notification.

 

(10)

Other:  List all other direct costs in total unless exceeding $1,000 in
amount.  If over $1,000, list cost elements and dollar amounts separately.  If
the contract contains restrictions on any cost element, that cost element must
be listed separately.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

(p)

Cost of Money (COM):  Cite the COM factor and base in effect during the time the
cost was incurred and for which reimbursement is claimed.

(q)

Indirect Costs:  Identify the indirect cost base (IDC), indirect cost rate, and
amount billed for each indirect cost category.

(r)

Fixed-Fee:  Cite the formula or method of computation for fixed-fee, if
applicable.  The fixed-fee must be claimed as provided for by the contract.

(s)

Total Amounts Claimed:  Insert the total amounts claimed for the current and
cumulative periods.

(t)

Adjustments:  Include amounts conceded by the Contractor, outstanding
suspensions, and/or disapprovals subject to appeal.

(u)

Grand Totals

(v)

Certification of Salary Rate Limitation:  If required by the contract (see
Invoice Submission Instructions in Section G of the Contract Schedule), the
Contractor shall include the following certification at the bottom of the
payment request:

“I hereby certify that the salaries billed in this payment request are in
compliance with the Salary Rate Limitation Provisions in Section H of the
contract.”

(w)

Signature

The Contracting Officer may require the Contractor to submit detailed support
for costs claimed on one or more interim payment requests.

Financial Reporting Instructions:

These instructions are keyed to the Columns on the sample invoice/financing
request.

Column A - Expenditure Category:  Enter the expenditure categories required by
the contract.

Column B - Cumulative Percentage of Effort/Hrs. - Negotiated:  Enter the
percentage of effort or number of hours agreed to for each employee or labor
category listed in Column A.

Column C - Cumulative Percentage of Effort/Hrs. - Actual:  Enter the percentage
of effort or number of hours worked by each employee or labor category listed in
Column A.

Column D - Amount Billed - Current:  Enter amounts billed during the current
period.

Column E - Amount Billed - Cumulative:  Enter the cumulative amounts to date.

Column F - Cost at Completion:  Enter data only when the Contractor estimates
that a particular expenditure category will vary from the amount
negotiated.  Realistic estimates are essential.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

Column G - Contract Amount:  Enter the costs agreed to for all expenditure
categories listed in Column A.

Column H - Variance (Over or Under):  Show the difference between the estimated
costs at completion (Column F) and negotiated costs (Column G) when entries have
been made in Column F.  This column need not be filled in when Column F is
blank.  When a line item varies by plus or minus 10 percent, i.e., the
percentage arrived at by dividing Column F by Column G, an explanation of the
variance should be submitted.  In the case of an overrun (net negative
variance), this submission shall not be deemed as notice under the Limitation of
Cost (Funds) Clause of the contract.

Modifications:  Any modification in the amount negotiated for an item since the
preceding report should be listed in the appropriate cost category.

Expenditures Not Negotiated:  An expenditure for an item for which no amount was
negotiated (e.g., at the discretion of the Contractor in performance of its
contract) should be listed in the appropriate cost category and all columns
filled in, except for G.  Column H will of course show a 100 percent variance
and will be explained along with those identified under H above.

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

[g1nb5ybxzhzn000007.jpg]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

[g1nb5ybxzhzn000008.jpg][g1nb5ybxzhzn000009.jpg]


 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES

This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352.  The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action.  Complete all items that apply for
both the initial filing and material change report.  Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.

 

1.

Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.

 

2.

Identify the status of the covered Federal action.

 

3.

Identify the appropriate classification of this report.  If this is a followup
report caused by a material change to the information previously reported, enter
the year and quarter in which the change occurred.  Enter the date of the last
previously submitted report by this reporting entity for this covered Federal
action.

 

4.

Enter the full name, address, city, State and zip code of the reporting
entity.  Include Congressional District, if known.  Check the appropriate
classification of the reporting entity that designates if it is, or expects to
be, a prime or sub award recipient.  Identify the tier of the sub awardee, e.g.,
the first sub awardee of the prime is the 1st tier.  Sub awards include but are
not limited to subcontracts, sub grants and contract awards under grants.

 

5.

If the organization filing the report in item 4 checks “Sub-awardee,” then enter
the full name, address, city, State and zip code of the prime Federal
recipient.  Include Congressional District, if known.

 

6.

Enter the name of the Federal agency making the award or loan
commitment.  Include at least one organizational level below agency name, if
known.  For example, Department of Transportation, United States Coast Guard.

 

7.

Enter the Federal program name or description for the covered Federal action
(item 1).  If known, enter the full Catalog of Federal Domestic Assistance
(CFDA) number for grants, cooperative agreements, loans, and loan commitments.

 

8.

Enter the most appropriate Federal identifying number available for the Federal
action identified in item 1 (e.g., Request for Proposal (RFP) number; Invitation
for Bid (IFB) number; grant announcement number; the contract, grant, or loan
award

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

number; the application/proposal control number assigned by the Federal
agency).  Include prefixes, e.g., “RFP-DE-90-001.”

 

9.

For a covered Federal action where there has been an award or loan commitment by
the Federal agency, enter the Federal amount of the award/loan commitment for
the prime entity identified in item 4 or 5.

 

10.

(a) Enter the full name, address, city, State and zip code of the lobbying
registrant under the Lobbying Disclosure Act of 1995 engaged by the reporting
entity identified in item 4 to influence the covered Federal action.

(b) Enter the full names of the individual(s) performing services, and include
full address if different from 10 (a). Enter Last Name, First Name, and Middle
Initial (MI).

 

11.

The certifying official shall sign and date the form, print his/her name, title,
and telephone number.

According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB Control
Number.  The valid OMB control number for this information collection is OMB No.
0348-0046.  Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information.  Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, DC
20503.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

[g1nb5ybxzhzn000010.jpg][g1nb5ybxzhzn000011.jpg]

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Attachment 8

INSTRUCTIONS FOR COMPLETING

“FINANCIAL REPORT OF INDIVIDUAL PROJECT/CONTRACT”

GENERAL INFORMATION

Purpose.  This Quarterly Financial Report is designed to: (1) provide a
management tool for use by be BARDA in monitoring the application of financial
and personnel resources to the BARDA contracts; (2) provide contractors with
financial and personnel management data which is usable in their management
processes; (3) promptly indicate potential areas of contract underruns or
overruns by making possible comparisons of actual performance and projections
with prior estimates on individual elements of cost and personnel; and (4)
obtain contractor’s analyses of cause and effect of significant variations
between actual and prior estimates of financial and personnel performance.

REPORTING REQUIREMENTS

Scope.  The specific cost and personnel elements to be reported shall be
established by mutual agreement prior to award.  The Government may require the
contractor to provide detailed documentation to support any element(s) on one or
more financial reports.

Number of Copies and Mailing Address.  An original and two (2) copies of the
report(s) shall be sent to the contracting officer at the address shown on the
face page of the contract, no later than 30 working days after the end of the
period reported.  However, the contract may provide for one of the copies to be
sent directly to the Contracting Officer’s Technical Representative.

REPORTING STATISTICS

A modification which extends the period of performance of an existing contract
will not require reporting on a separate quarterly report, except where it is
determined by the contracting officer that separate reporting is
necessary.  Furthermore, when incrementally funded contracts are involved, each
separate allotment is not considered a separate contract entity (only a funding
action).  Therefore, the statistics under incrementally funded contracts should
be reported cumulatively from the inception of the contract through completion.

Definitions and Instructions for Completing the Quarterly Report.  For the
purpose of establishing expenditure categories in Column A, the following
definitions and instructions will be utilized.  Each contract will specify the
categories to be reported.

(1)

Key Personnel.  Include key personnel regardless of annual salary rates.  All
such individuals should be listed by names and job titles on a separate line
including those whose salary is not directly charged to the contract but whose
effort is directly associated with the contract.  The listing must be kept up to
date.

(2)

Personnel--Other.  List as one amount unless otherwise required by the contract.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(3)

Fringe Benefits.  Include allowances and services provided by the contractor to
employees as compensation in addition to regular salaries and wages.  If a
fringe benefit rate(s) has been established, identify the base, rate, and amount
billed for each category.  If a rate has not been established, the various
fringe benefit costs may be required to be shown separately.  Fringe benefits
which are included in the indirect cost rate should not be shown here.

(4)

Accountable Personal Property.  Include nonexpendable personal property with an
acquisition cost of $1,000 or more and with an expected useful life of two or
more years, and sensitive items regardless of cost.  Form HHS 565, “Report of
Accountable Property,” must accompany the contractor’s public voucher (SF
1034/SF 1035) or this report if not previously submitted.  See “Contractor’s
Guide for Control of Government Property.”

(5)

Supplies.  Include the cost of supplies and material and equipment charged
directly to the contract, but excludes the cost of nonexpendable equipment as
defined in (4) above.

(6)

Inpatient Care.  Include costs associated with a subject while occupying a bed
in a patient care setting.  It normally includes both routine and ancillary
costs.

(7)

Outpatient Care.  Include costs associated with a subject while not occupying a
bed.  It normally includes ancillary costs only.

(8)

Travel.  Include all direct costs of travel, including transportation,
subsistence and miscellaneous expenses.  Travel for staff and consultants shall
be shown separately.  Identify foreign and domestic travel separately.  If
required by the contract, the following information shall be submitted: (i) Name
of traveler and purpose of trip; (ii) Place of departure, destination and
return, including time and dates; and (iii) Total cost of trip.

(9)

Consultant Fee.  Include fees paid to consultant(s).  Identify each consultant
with effort expended, billing rate, and amount billed.

(10)

Premium Pay.  Include the amount of salaries and wages over and above the basic
rate of pay.

(11)

Subcontracts.  List each subcontract by name and amount billed.

(12)

Other Costs.  Include any expenditure categories for which the Government does
not require individual line item reporting.  It may include some of the above
categories.

(13)

Overhead/Indirect Costs.  Identify the cost base, indirect cost rate, and amount
billed for each indirect cost category.

(14)

General and Administrative Expense.  Cite the rate and the base.  In the case of
nonprofit organizations, this item will usually be included in the indirect
cost.

(15)

Fee.  Cite the fee earned, if any.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(16)

Total Costs to the Government.

PREPARATION INSTRUCTIONS

These instructions are keyed to the Columns on the Quarterly Report.

Column A--Expenditure Category.  Enter the expenditure categories required by
the contract.

Column B--Percentage of Effort/Hours Negotiated.  Enter the percentage of effort
or number of hours agreed to during contract negotiations for each labor
category listed in Column A.

Column C--Percentage of Effort/Hours-Actual.  Enter the cumulative percentage of
effort or number of hours worked by each employee or group of employees listed
in Column A.

Column D--Cumulative Incurred Cost at End of Prior Period.  Enter the cumulative
incurred costs up to the end of the prior reporting period.  This column will be
blank at the time of the submission of the initial report.

Column E--Incurred Cost-Current Period.  Enter the costs which were incurred
during the current period.

Column F--Cumulative Incurred Cost to Date.  Enter the combined total of Columns
D and E.

Column G--Estimated Cost to Complete.  Make entries only when the contractor
estimates that a particular expenditure category will vary from the amount
negotiated.  Realistic estimates are essential.

Column H--Estimated Costs at Completion.  Complete only if an entry is made in
Column G.

Column I--Negotiated Contract Amount.  Enter in this column the costs agreed to
during contract negotiations for all expenditure categories listed in Column A.

Column J--Variance (Over or Under).  Complete only if an entry is made in Column
H.  When entries have been made in Column H, this column should show the
difference between the estimated costs at completion (Column H) and negotiated
costs (Column I).  When a line item varies by plus or minus 10 percent, i.e.,
the percentage arrived at by dividing Column J by Column I, an explanation of
the variance should be submitted.  In the case of an overrun (net negative
variance), this submission shall not be deemed as notice under the Limitation of
Cost (Funds) Clause of the contract.

Modifications.  List any modification in the amount negotiated for an item since
the preceding report in the appropriate cost category.

Expenditures Not Negotiated.  List any expenditure for an item for which no
amount was negotiated (e.g., at the discretion of the contractor in performance
of its contract) in the appropriate cost category and complete all columns
except for I.  Column J will of course show a 100 percent variance and will be
explained along with those identified under J above.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.